 

EXHIBIT 10.1

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

No. 510-2.05-0070

 

(WITH EARNEST MONEY PROVISION)

 

Soterra Florida Timberlands

 

THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered
into this 28th day of March, 2005, by and between Soterra LLC, a Delaware
limited liability company, whose street address is 439A Katherine Drive,
Flowood, Mississippi 39232, and whose mailing address is Post Office Box 18,
Jackson, MS 39205 (hereinafter “Seller”), and Plum Creek Timberlands, L.P., a
Delaware limited partnership whose address is 999 Third Avenue, Suite 4300,
Seattle, Washington 98104 (“Purchaser”).

 

The parties agree to the following terms and conditions:

 

1. Timberlands and Other Property to be Acquired.

 

1.1 Description of Assets. In consideration of the mutual covenants set forth in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, and subject to all terms of this
Agreement, Seller agrees to sell and convey to the Purchaser and the Purchaser
agrees to purchase from the Seller and take title to the following:

 

(a) Real Property. That certain real property situated in Gadsen, Holmes,
Jackson, Santa Rosa, Walton and Washington Counties, State of Florida; Decatur
County, Georgia; and Geneva County, Alabama, shown on the maps attached hereto
as Exhibit “A” and incorporated herein by this reference as though fully set
forth, being a portion of the Florida Timberlands of Seller (the “Property”),
including Seller’s rights, privileges, advantages, and appurtenances thereunto
belonging or in any way appertaining thereto, but only to the extent belonging
or appertaining to the Property, including but not limited to all of Seller’s
right, title, and interest (i) in and to the reproduction, merchantable,
pre-merchantable and unmerchantable timber, growing, lying, standing or felled,
timber interests and timber rights located on or appurtenant to the Property;
(ii) in and to any mineral, sand, oil, gas, hydrocarbon substances and gravel
and other rights on and under the Property which have not previously been
reserved, severed or conveyed by Seller or Seller’s predecessors in interest;
and (iii) all rights of Seller in and to any development rights, air rights,
water, water rights, ditch and ditch rights appurtenant to the Property but
subject to the exceptions and reservations described in this Agreement.

 

(b) Contracts. All contracts relating to the operation of the Property,
including without limitation operating contracts, stumpage contracts, leases,
permits, licenses, governmental consents and agreements, approvals and
clearances, agreements for construction of

 

1



--------------------------------------------------------------------------------

roads or other improvements, rights under any payment, performance, or bonds
relating to or associated with the Property, to the extent assignable
(hereinafter, the “Contracts”). A schedule of timber cutting contracts that were
“open contracts” as of July 2, 2004 and thereafter including deeds conveying
real property, other than easements and rights of way, since July 2, 2004 is
attached as Schedule 1.1(b) and incorporated herein by this reference as though
fully set forth (the “Timber Cutting Contracts”).

 

(c) Access Rights and Easements. All rights of Seller in and to any access
rights, rights-of-way and easements appurtenant to the Property, to the extent
assignable (hereinafter, “Access Rights and Easements”).

 

(d) Personal Property. Seller’s maps, property books, aerial photos, plans,
drawings, specifications, renderings, engineering studies, biological studies
particular to the Property, grading or drainage studies, environmental and
hazardous waste studies and reports and related data and materials in Seller’s
possession relating to the Property, and timber inventory, GIS and IFMS data
with respect to the Property (not including proprietary software) (“Personal
Property”). Purchaser agrees to make all Personal Property available to Seller
upon Seller’s request and to not destroy the same for five (5) years from the
date of the Closing without the prior written permission of Seller.

 

1.2 Assets. The Property, Contracts, Access Rights and Easements and Personal
Property are sometimes collectively referred to as the “Assets.” Before Closing,
Seller and Purchaser shall agree upon an allocation of the Purchase Price among
the Assets (land, timber, and personal property) and shall utilize the agreed
upon allocation for all income tax purposes for this transaction.

 

2. Purchase Price.

 

(a) The purchase price for the Assets is Fifty One Million Forty-Six Thousand
Nine Hundred Forty-Five Dollars ($51,046,945.00) (“Purchase Price”). The
Purchase Price is subject to adjustment pursuant to Paragraphs 5(b), 5(d), 6(d),
6 (f) and 10. The Purchase Price shall be payable in immediately available funds
in cash for the personal property and minerals according to paragraph 1.2 with
the balance to be paid by, at Seller’s option, immediately available funds or
one or more installment notes on the Closing Date for the sale and acquisition
of the Assets as follows:

 

  (i) The Closing (the “Closing”) will consist of Assets valued at Fifty One
Million Forty-Six Thousand Nine Hundred Forty-Five Dollars ($51,046,945.00), as
may be adjusted as described in Paragraph 2(a). No later than ten (10) days
prior to the Closing, Seller shall specify whether the portion of the Purchase
Price attributable to the Installment Note Closing shall be paid in the form of
cash and/or one or more installment notes in amounts mutually agreed.

 

2



--------------------------------------------------------------------------------

  (ii) CASH TRANSACTION. In the event that Seller specifies that part or all of
the Purchase Price shall be payable in cash, Purchaser shall wire transfer the
funds consistent with Seller’s wire transfer instructions.

 

  (iii) INSTALLMENT NOTE TRANSACTION. In the event that Seller specifies that
part or all of the Purchase Price shall be payable in the form of one or more
installment notes (“Installment Notes”), the parties shall complete the portion
of the transaction involving the issuance of installment notes (“Installment
Note Transaction”) in a commercially reasonable manner consistent with similar
transactions involving the sale of timberlands of similar value that are
financed with installment notes. Although the precise terms of the Installment
Note Transaction and the documentation concerning the Installment Note
Transaction may vary according to the bank (“Bank”) selected by Seller to
provide the credit enhancement for the installment notes, Purchaser and Seller
acknowledge that Purchaser will acquire the Assets in exchange for one or more
Installment Notes according to customary and commercially reasonable terms,
including those required by Bank in connection with its provision of the credit
enhancement. Other obligations arising out of the Installment Note Transaction
will be set forth in a Reimbursement Agreement, Pledge Agreement and other
documents typically included in Installment Note Transactions according to
customary and commercially reasonable terms required by Bank. At Closing,
Purchaser shall deliver to Seller, for the purpose of securing Purchaser’s
obligations under the Installment Notes, separate irrevocable standby letters of
credit or bank guarantees (the “Letters of Credit”) issued by Bank. The Letters
of Credit, Reimbursement Agreement, and Pledge Agreement (collectively the “LC
Documents”) delivered at Closing shall be consistent with those typically
included in Installment Note Transactions and incorporate customary and
commercially reasonable terms required by Bank. At the option of Seller, for the
purpose of securing Purchaser’s obligations under the Installment Notes, there
may be substituted and delivered at Closing in lieu of LC Documents, a guaranty
and ancillary security documents utilizing commercially reasonable terms
required by Bank.

 

  (iv)

COOPERATION REGARDING TRANSACTION STRUCTURE. Purchaser agrees to cooperate in
structuring an Installment Note Transaction in a tax efficient and
cost-effective manner. Seller agrees to cooperate with Purchaser to structure
the Installment Note Transaction to be reasonably acceptable to Purchaser
including the assets of Buyer LLC being sufficient to pay Buyer LLC’s reasonably
scheduled expenses. In the event that Seller uses such Installment Note
Transaction, Purchaser shall bear all expenses and costs related to structuring
and closing the transaction on an Installment Note basis, but with regard to
such costs and expenses of Purchaser, Seller shall reimburse Purchaser for all
of Purchaser’s

 

3



--------------------------------------------------------------------------------

 

reasonable out-of-pocket expenses and costs to accomplish the Closing relating
to the structuring and closing on an Installment Note basis, including, but not
limited to, the costs of outside legal counsel. Seller and Purchaser agree to
obtain firm estimates (where possible) for any costs to be incurred including,
but not limited to, legal fees from firms reasonably acceptable to Seller and
Purchaser based upon proposed drafts of documents to be provided by Seller to
Purchaser and with the parties to select one or more of such firms based upon
the estimate. Purchaser agrees to use commercially reasonable efforts to
minimize the costs of obtaining required legal opinions.

 

3. Earnest Money Receipt. Purchaser hereby deposits with the escrow described in
Paragraph 4 herein, the amount of One Million Twenty Thousand Nine Hundred
Thirty-Nine Dollars ($1,020,939.00), in cash, paid or delivered as earnest money
(together with any interest earned thereon, the “Earnest Money”) being 2% of the
Purchase Price.

 

4. Time and Place of Phased Closings; Escrow.

 

(a) Upon mutual execution, the parties shall deposit a copy of this Agreement,
and such other documents and monies, including Earnest Money, as are required
hereby into escrow established with Stewart Title Guaranty Company, 1000 Second
Avenue, Suite 1620, Seattle, Washington 98104 (the “Escrow Agent”) pursuant to
an escrow agreement (“Escrow Agreement”) attached as Exhibit B . At the Closing,
the Earnest Money shall be returned to Purchaser.

 

(b) The Closing shall occur not later than June 15, 2005. The Closing shall take
place at the offices of the Escrow Agent. Closing shall mean the point at which
all executed documentation and monies required to close the transaction have
been delivered to escrow, including signed escrow instructions.

 

5. Condition of Title and Title Insurance.

 

(a) As of the Closing Date, title to the Property is to be free of all
encumbrances or defects except those listed in the preliminary commitments for
title insurance acceptable to Purchaser as described herein.

 

(b) Seller shall provide one set of title commitments to the Property to
Purchaser at Seller’s expense issued by Stewart Title Guaranty Company
(“Stewart”). Seller shall pay any fees to update title from the date of the
title commitments if Closing occurs on a date that is later than ninety (90)
days from the date of such commitments. Seller and Purchaser shall each pay
one-half of the title insurance premiums for a standard owner’s title insurance
policy. Purchaser agrees to acquire an Owner’s or Lender’s policy of title
insurance (i.e., extended coverage) from Stewart, or if Purchaser desires to
decline title insurance or acquire title insurance from a title company other
than Stewart, Purchaser agrees to reimburse Seller all

 

4



--------------------------------------------------------------------------------

fees and expenses incurred by Seller in providing the title commitments
including but not limited to search and exam fees, commitment fees and
cancellation fees. Purchaser shall have until close of business on the thirtieth
(30th) day after Purchaser’s receipt of all of the title commitments and copies
of substantially all of the exception documents referenced therein (the “Title
Review Period”) to notify Seller in writing of any objections Purchaser has to
any matters shown or referred to in the title commitments; provided, however,
that Purchaser shall have until the close of business on the tenth (10th) day
after Purchaser’s receipt of any missing documents to notify Seller in writing
of any objections Purchaser has to those documents. Monetary encumbrances to be
discharged by Seller shall be paid from Seller’s funds at the Closing, and shall
not be subject to the “Floor” as hereinafter described. Purchaser shall not
object to and shall accept the following matters which shall be deemed to be
Permitted Exceptions (as hereinafter defined):

 

(i) liens for taxes, assessments and other governmental charges which are not
yet due and payable as of the Closing;

 

(ii) all land use (including but not limited to forestry, environmental and
wetlands), building and zoning laws, regulations, codes and ordinances affecting
the Property;

 

(iii) any rights of the United States of America, the State in which the
Property is located or others in the use and continuous flow of any brooks,
streams or other natural water courses or water bodies within, crossing or
abutting the Property, or title to the submerged lands including, without
limitation, riparian rights and navigational servitudes;

 

(iv) title to that portion of the Property, if any, lying below the mean high
water mark of abutting tidal waters;

 

(v) all easements, rights-of-way, licenses and other such similar encumbrances
apparent or of record;

 

(vi) all existing public and private roads and streets and all railroad and
utility lines, pipelines, service lines and facilities;

 

(vii) all encroachments, overlaps, boundary line disputes, shortages in area,
persons in possession, cemeteries and burial grounds and other matters not of
record which would be disclosed by an accurate survey of the Property;

 

(viii) prior reservations or conveyances of mineral rights or mineral leases of
every kind and character; and

 

(ix) any loss or claim due to lack of access to any portion of the Property,
provided that lack of access does not affect more than ten percent (10%) of the
acres of the Property with lack of access being limited to tracts or parcels
identified by Purchaser where the Seller has neither legal access nor permissive
access (although unrecorded). Seller shall on or before the delivery of the
title commitments furnish Purchaser information to Seller’s knowledge on all
tracts lacking legal access identifying the tract, any recorded easements or
rights-of-way, any unrecorded written or verbal consents to access the tract and
whether or not access has been refused attaching a map for each tract identified
by Seller.

 

5



--------------------------------------------------------------------------------

Furthermore, any title encumbrances or exceptions that are set forth in the
title commitment to which Purchaser does not object during the Title Review
Period (as may be extended with respect to missing documents as described above)
shall be deemed to be permitted exceptions to the status of Seller’s title
(together with the items listed above shall be the “Permitted Exceptions”). With
regard to items to which Purchaser does object in writing within the period
specified, Seller shall attempt to cure and remove such items. If Seller is
unable or fails to cure or remove such items within ten (10) business days of
Seller’s receipt of Purchaser’s written objections, Purchaser may either: (i)
waive its objection and proceed with closing of the affected tract or parcel;
or, (ii) give Seller notice to delete the affected tract or parcel and adjust
the Purchase Price as set forth herein. Any notice to Seller shall be in writing
and shall be given no later than five (5) business days after expiration of
Seller’s 10-day cure period. If Purchaser fails to give such notice to Seller
within the time specified, the objection(s) shall be deemed waived by the
Purchaser. The value of any adjustment to the Purchase Price will be determined
by a computation of the number of acres utilizing the specific values reflected
on the chart attached hereto as Schedule 5 (b) and incorporated herein by this
reference as though fully set forth. Any such excluded acreage shall be
aggregated with such surrounding acreage not to exceed forty (40) acres unless
the excluded tract exceeds forty (40) acres or Seller establishes that a larger
tract is reasonably necessary to create an economically marketable parcel, as
reasonably determined by Seller and Purchaser. In the event Seller and Purchaser
are unable to agree upon the specific acreage to be excluded, the parties agree
to resolve the dispute through arbitration with Larson & McGowan, Inc. making a
final determination as sole arbitrator, to which the parties agree to be bound.
The parties shall close as scheduled on the transaction contemplated by this
Agreement, adjusting the purchase price by the disputed amount, escrowing the
disputed amount and close on the disputed amount and Property upon the
conclusion of arbitration (the “Arbitration Process”). In the event of any such
carve-outs, Seller shall reserve or Purchaser shall grant such rights for
ingress, egress and utilities as may be required to access such parcel. For the
purposes of all adjustments to Purchase Price arising out of title claims or
defects and environmental claims or defects, Purchaser shall not be entitled to
request and obtain an adjustment to the Purchase Price until the claims, or
defects, arising from title and environmental claims or defects individually or
collectively could lessen the value of the Assets by, or cause damage of, at
least six/tenths of one percent (0.6%) of the Purchase Price (the “Floor”). If
title or environmental claims individually or in the aggregate do not exceed the
Floor, there shall be no adjustment to the Purchase Price. If title or
environmental claims exceed the Floor, the Purchase Price shall be adjusted for
title and environmental claims by reducing the Purchase Price by the amount of
the claims above the Floor subject to the Ceiling for claims of ten percent
(10%) of the Purchase Price (“Title and Environmental Claim Ceiling”). If the
total title and environmental claims exceed the Claim Ceiling, either Seller or
Purchaser may terminate this Agreement, the Earnest Money shall be returned to
Purchaser with neither Seller nor Purchaser having any further liability to each
other.

 

(c) Seller has provided Purchaser with copies of all encumbrances not of record
that affect the Property that Seller anticipates would survive each Closing (the
“Temporary Encumbrances”). Purchaser agrees to accept the Temporary Encumbrances

 

6



--------------------------------------------------------------------------------

provided the Temporary Encumbrances are of the type and nature customarily
accepted by a purchaser in a large timberland transaction. At Closing, Seller
shall assign and Purchaser shall assume Seller’s rights, duties, obligations and
liabilities under the Temporary Encumbrances accepted by Purchaser pursuant to
an Assignment and Assumption Agreement substantially in the form attached hereto
as Exhibit C. Any income from the Temporary Encumbrances shall be pro-rated to
the Date of Closing. Notices of the assignment shall be executed by Seller and
Purchaser at Closing and mailed to the third party benefiting from the Temporary
Encumbrances.

 

(d) Purchaser and Seller agree to amend this Agreement with formal legal
descriptions as Exhibit “A” prior to Closing. During the Title Review Period,
Purchaser has the right to verify the maps attached hereto as Exhibit “A”
against the legal descriptions contained in the title commitments. In the event
of discrepancies causing Purchaser to believe acres depicted as owned by Seller
on the maps are not included within deed acres from the legal descriptions
(“Missing Acres”), then Purchaser shall have the right to treat the Missing
Acres as a title claim pursuant to the procedures and subject to the limitations
set forth in the immediately preceding paragraph, provided however, Seller shall
have the right to offset any title claim of Missing Acres by any additional
acres Seller believes are included in deed acres from the legal descriptions
that are not depicted on the maps (“Additional Acres”). In the event the total
Additional Acres exceed six/tenths of one percent (0.6%) of the Purchase Price
(“the Floor”), then the Purchase Price shall be adjusted upward for amount of
the Additional acreage above the Floor pursuant to the prices set forth on
Schedule 5(b). If Additional Acreage does not exceed the Floor, there shall be
no adjustment to the Purchase Price.

 

(e) At Closing, the Seller shall execute and deliver to Purchaser a Special
Warranty Deed (the “Deed”) for each county in which the Property is located,
warranting title against the claims of all persons claiming by, through or under
Seller, but against none other. All mineral rights shall be conveyed by
quitclaim rather than special warranty. The Deed shall be free of encumbrances
or defects except (i) such encumbrances or defects that may attach after the
Closing Date through any person other than the Seller, and (ii) the Permitted
Exceptions. The Deeds shall be in the form attached hereto as Composite Exhibit
D and incorporated herein by this reference as though fully set forth and shall
be delivered to Purchaser, or a person or entity designated by Purchaser.

 

6. Inspection; Condition of Property; Subsequent Acts.

 

(a) Subject to Seller’s representations and warranties set forth herein and in
the Deeds and Assignment and Assumption Agreement, Purchaser accepts the Assets
“as is” and “where is,” subject to the risks of all defects and conditions.
Seller has no obligation to repair or make any improvements to the Premises. The
Purchaser acknowledges that full inspection of the Property has been made or
will have been made by the Closing Date and that neither the Seller nor its
agents, officers, employees or assigns shall be held to any covenant respecting
the condition of the Property or any improvements thereon nor shall the
Purchaser or Seller or the assigns of either be held to any covenant or
agreement for alterations, improvements or repairs unless the covenant or
agreement relied on is contained herein or is in writing and attached to

 

7



--------------------------------------------------------------------------------

and made a part of this Agreement. Purchaser acknowledges and agrees that any
documents, cruises, compilations, timber inventories, environmental audits,
assessments, surveys, plans, specifications, reports and studies (the
“Information”) made available to Purchaser by Seller are or have been provided
as information only and Seller makes no warranty whatsoever with respect to the
accuracy or completeness of the Information. Without limiting the generality of
the foregoing, SELLER EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTY OF
MERCHANTABILITY, AS WELL AS ANY WARRANTY WHATSOEVER WITH RESPECT TO THE
MARKETABILITY, HARVESTABILITY, AGE, SPECIES MIX, SITE CLASSIFICATION, BOUNDARIES
OF THE TIMBER OR THE PROPERTY, QUANTITIES, TIMBER GRDS, OR QUALITY OF ANY TIMBER
ON THE PROPERTY OR SOILS STABILITY OR CONDITIONS.

 

(b) Between the date of this Agreement and the Closing Date, the Seller shall
maintain and keep the Property in substantially the same condition as existed on
the date of this Agreement except Seller shall have the right to cut timber
pursuant to the Timber Cutting Contracts and in accordance with Paragraph 6(f).
Seller shall not extend any timber cutting contracts without the permission of
Purchaser. Further, Seller shall manage and maintain the Property to a
commercially reasonable standard and shall continue to conduct silvicultural
activities to a commercially reasonable standard, subject to the provisions of
this paragraph. The Seller shall not and shall not allow others to remove or in
any way permit the removal of any timber, harvestable crops, improvements, or
other items from the Property other than as provided in the Timber Cutting
Contracts or as specifically agreed in writing by Purchaser. Further, Seller may
not encumber the Property without the prior written consent of Purchaser, which
consent cannot be unreasonably withheld. Certain costs incurred by Seller may be
reimbursable at Closing as follows:

 

  (i) As site prep, planting, herbicide treatment, or any other silvicultural
activity is planned to be performed on any portion of the Property prior to
Closing, Seller shall submit any plans for any site prep, planting, herbicide
treatment, or any other silvicultural activity to Purchaser for prior approval,
such approval to not be unreasonably withheld. Seller must provide Purchaser at
least ten (10) business days’ notice of any such planned activity and its
associated costs to Purchaser. If Purchaser objects to such activity, Purchaser
must notify Seller in writing of the objection within five (5) business days of
receipt of the notice or Purchaser shall be deemed to have approved the activity
and Seller shall have the right to undertake the planned activity. Seller shall
pay for such silvicultural activity conducted prior to Closing; provided,
however that Seller shall receive a credit at Closing for all costs actually
expended for reforestation and silvicultural activity that has been approved by
Purchaser.

 

(c) Seller is not aware of Seller being in possession of any environmental
audits, assessments or reports pertaining to the Property.

 

8



--------------------------------------------------------------------------------

(d) Purchaser, its agents and representatives, shall have the right, from the
date hereof until thirty (30) days from the date of this Agreement to go on the
Property and around and in the Buildings at reasonable times to conduct an
environmental audit and other land, soil and engineering inspections, tests and
feasibility studies utilizing current ASTM standards (“Purchaser’s Environmental
Evaluation”). Seller agrees to cooperate with Purchaser in the conduct of
Purchaser’s Environmental Evaluation. In the event the Purchaser’s Environmental
Evaluation reveals a commercially reasonable adverse environmental condition
(other than promiscuous dumps containing household refuse and white goods of
one-half acre or less for each dump site) existing upon the Property, then
Purchaser shall notify Seller in writing of any such adverse environmental
condition within ten (10) days after the end of the foregoing thirty (30) day
period. In no event shall Purchaser report any such adverse environmental
condition to any governmental authority without first affording Seller the right
to review the information on said condition and to make independent notification
to said governmental authority if Seller believes such notification is required.
Purchaser shall have the right to delete the affected acreage affected by
commercially reasonable adverse environmental condition (other than promiscuous
dumps containing household refuse and white goods of one-half acre or less for
each dump site) from Closing; provided, however, if the affected area is not
large enough to constitute a marketable parcel, Seller shall have the right to
enlarge the area not to exceed forty (40) acres unless the excluded tract
exceeds forty (40) acres or Seller establishes that a larger tract is reasonably
necessary to create an economically marketable parcel, as reasonably determined
by Seller and Purchaser. In the event Seller and Purchaser are unable to agree
upon the specific acreage to be excluded, the parties agree to comply with the
Arbitration Process described in the above Section 5(b). In the event a survey
is required to create such parcel, Seller and Purchaser shall share equally in
the cost of any such survey by a licensed professional surveyor meeting minimum
standards or other standards approved by Seller provided that Seller’s costs
shall in no event exceed Twenty-Five Thousand Dollars ($25,000.00). In addition,
Seller shall be entitled to reserve easements for access and utilities to such
affected parcel. The Purchase Price will be reduced by a computation of the
number of acres utilizing the specific values reflected on the chart attached as
Schedule 5 (b) for any acres deleted (subject to expansion to a marketable
parcel as aforesaid) as a result of Purchaser’s Environmental Evaluation. For
the purposes of all adjustments to Purchase Price arising out of title claims or
defects and environmental claims or defects, Purchaser shall not be entitled to
request and obtain an adjustment to the Purchase Price until the claims, or
defects, arising from title and environmental claims or defects individually or
collectively could lessen the value of the Assets by, or cause damage of, at
least six/tenths of one percent (0.6%) of the Purchase Price (the “Floor”). If
title or environmental claims individually or in the aggregate do not exceed the
Floor, there shall be no adjustment to the Purchase Price. If title or
environmental claims exceed the Floor, the Purchase Price shall be adjusted for
title and environmental claims by reducing the Purchase Price by the amount of
the claims above the Floor subject to the Ceiling for claims of ten percent
(10%) of the Purchase Price (“Title and Environmental Claim Ceiling”). If the
total title and environmental claims exceed the Claim Ceiling, either Seller or
Purchaser may terminate this Agreement, the Earnest Money shall be returned to
Purchaser with neither Seller nor Purchaser having any further liability to each
other.

 

9



--------------------------------------------------------------------------------

(e) Purchaser’s Indemnification of Seller Arising From Inspections. Purchaser
agrees to come in, defend, hold harmless and indemnify Seller from any loss,
claim or damage arising out of Purchaser’s or Purchaser’s agents, employees, or
contractors inspections or operations on the Property prior to Closing. If the
Closing does not occur, Purchaser shall also repair any damage to the Property
arising out of Purchaser’s or Purchaser’s agents, employees, or contractors
inspections or operations on the Property. The obligation of this paragraph
shall survive closing of this transaction or termination of this Agreement.

 

(f) Credits at Closing. In addition to the potential adjustments to the Purchase
Price as contained in Paragraphs 5(b), 5(d), 6(d) and 10, the Purchaser shall
receive a credit at Closing in the amount of $546,945.00 for contract 346-1085.
Further, Purchaser shall receive a credit at Closing for any funds received by
Seller after July 2, 2004 and prior to Closing under any pay-as-cut contracts
affecting the Property.

 

7. Representations and Warranties of Seller. Seller represents and warrants to
Purchaser as of this date and as of the date of the Closing:

 

7.1 Organization. Seller is a Delaware limited liability company which is duly
organized and validly existing under the laws of the State of Delaware.

 

7.2 Good Standing. Seller is qualified to conduct business in the States of
Florida and Alabama.

 

7.3 Power and Authority for Transaction. Seller has the limited liability
company power and authority to execute, deliver and perform this Agreement and
the transactions contemplated herein in accordance with the terms hereof.

 

7.4 Authorization; No Violation or Conflicts. The execution and delivery by
Seller of this Agreement and the due consummation of the transactions
contemplated herein have been duly and validly authorized by all necessary
limited liability company actions on the part of Seller and this Agreement
constitutes a valid and legally binding agreement of Seller except as
enforceability may be limited by bankruptcy, insolvency, and other similar laws
affecting claims and rights generally or by general equitable principles.
Neither the execution and delivery of this Agreement by Seller nor the
consummation by Seller of the transactions contemplated herein constitute a
violation of Seller’s certificate of formation, operating agreement or other
organizational documentation or agreements or result in the breach of, or the
imposition of any lien on any assets of Seller pursuant to, or constitute a
default under, any indenture or bank loan or credit agreement, or other
agreement or instrument to which Seller is a party or by which it or any of its
properties may be bound or affected. Except for consents, approvals, or
authorizations which will have been obtained or actions which will have been
taken on or prior to the Closing Date, no consent, approval, authorization or
action by any governmental authority or any person or entity having legal rights
against or jurisdiction over Seller is required in connection with the execution
and delivery by Seller of this Agreement or for consummation by Seller of the
transactions contemplated herein.

 

10



--------------------------------------------------------------------------------

7.5 No Defaults. To Seller’s knowledge (as hereinafter defined), the Contracts
and Access Rights and Easements are valid and in full force and effect except as
would not materially and adversely affect the Assets. To Seller’s knowledge,
neither Seller nor any other party thereto has breached any material provision
of, or is in default in any material respect under, the terms of any Contract.

 

7.6 Condemnation Proceedings. Seller has not received notice of any condemnation
proceeding. To Seller’s knowledge, no condemnation proceeding is pending or
threatened which would materially preclude or impair the use of the Property for
the respective purposes for which such properties are currently used.

 

7.7 Environmental Matters. To Seller’s knowledge, except as set forth on
Schedule 7.7:

 

(a) the Property has not at any time been used for the generation,
transportation, management, handling, treatment, storage, manufacture, emission
disposal, release or deposit of any hazardous substances or fill or other
material containing hazardous substances in material violation of levels allowed
under applicable laws;

 

(b) there are no underground storage tanks on the Property; and

 

(c) Seller has not received notification from any third party, including but not
limited to governmental agency alleging that the Property is not materially in
compliance with applicable environmental laws.

 

Subject to Seller’s warranty set forth in this Paragraph 7.7, the liability for
which Seller remains responsible pursuant to the terms of this Agreement,
Purchaser releases Seller, its parent company and affiliates (for the purposes
of this paragraph “Seller”) from all costs, losses, liabilities, obligations and
claims, of any nature whatsoever, known and unknown, that Purchaser may have
against Seller or that may arise after the date of Closing based in whole or in
part upon (i) Seller’s failure to comply with any environmental laws applicable
to the Assets; or (ii) the presence, release or disposal of any hazardous
substance, solid waste, or any other environmental contamination on, within, or
from the Assets before, as of, or after the Closing Date. The above-referenced
release does not cover or apply to any statutory or common law claim for
contribution or indemnity that may arise to the extent Purchaser suffers any
liabilities or obligations from future claims of any third party (private or
government) arising out of (a) or (b) above.

 

As used herein, the term “environmental laws” shall mean all applicable federal,
state or local laws, rules, regulations, governmental permits or other binding
determinations of any governmental authority relating to or addressing the
environment, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, as amended (“CERCLA”), and the
Resource Conservation and Recovery Act, as amended (“RCRA”), the Toxic
Substances Control Act, as amended (“TSCA”), the Clean Water Act, as amended
(“CWA”), the Clean Air Act, as amended (“CAA”), and the Oil Pollution

 

11



--------------------------------------------------------------------------------

Control Act of 1990, as amended (“OPA”). As used herein, the terms “hazardous
substance” and “release” (as it relates to the release of hazardous substances
as opposed to the release of claims) have the meanings specified in CERCLA and
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA. If either CERCLA or RCRA is amended to broaden the meaning of
any term defined thereby, the broader meaning shall apply to this paragraph 7.7
after the effective date of the amendment. Moreover, to the extent that
applicable State law establishes a meaning for “hazardous substance,” “release,”
“solid waste,” or “disposal” that is broader than that specified in either
CERCLA or RCRA, the broader meaning shall apply.

 

7.8 Suits, Actions or Proceedings. Except as disclosed in Schedule 7.8, to
Seller’s knowledge, there is (i) no court or administrative judgment or order
which adversely affects the Assets or current operations thereof; and (ii) no
legal, administrative or other suit, action, proceeding or arbitration, or
governmental investigation pending or threatened which would reasonably be
expected to materially and adversely affect the Assets or current operations
thereof. To Seller’s knowledge, there is no suit, action, arbitration or other
proceeding threatened or pending before any court or governmental agency, which
may result in the restraint or prohibition of the consummation of the
transactions contemplated by this Agreement.

 

7.9 Compliance. Except as disclosed on Schedule 7.9, Seller has not received
notification from any governmental agency within five (5) years of the date of
this Agreement alleging that the Property or other properties comprising the
Assets are not in compliance with applicable laws (other than environmental laws
which are covered in Paragraph 7.7) as would materially and adversely affect the
Assets. To Seller’s knowledge, there are no such violations relating to the use
of the Property.

 

7.10 Schedules. Seller has delivered to Purchaser herewith the Schedules
referred to in this Agreement. The Schedules that have been delivered to
Purchaser by Seller and attached hereto are applicable to both this Agreement
and another agreement between Seller and Purchaser pertaining to the remainder
of Seller’s Florida Timberlands. Within two weeks from the date of this
Agreement, Seller and Purchaser shall revise the Schedules by creating new
Schedules containing information applying only to the applicable contract, and
shall amend this Agreement accordingly.

 

7.11 Marketable Title. Subject to the Permitted Exceptions and the Temporary
Encumbrances, to Seller’s knowledge, Seller has good and marketable title to the
Assets and at Closing such Assets will be free and clear of all liens, security
interests, charges and encumbrances.

 

7.12 Disposition of Assets. Seller has not harvested, nor has Seller allowed the
harvest of, any portion of the Property, nor has Seller disposed or contracted
for the disposal or sale of any of the Property, other than rights of way and
easements in the ordinary course of business, since July 2, 2004 except under
contracts on Schedule 1.1(b).

 

12



--------------------------------------------------------------------------------

8. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that as of this date and as of the date of the Closing:

 

8.1 Organization. Purchaser is a limited partnership and is duly organized and
validly existing under the laws of the State of Delaware and has the corporate
power to enter into this Agreement and to carry out the transactions
contemplated herein in accordance with the terms hereof.

 

8.2 Good Standing. Purchaser is qualified to conduct business in the States of
Delaware, Alabama, Georgia and Florida.

 

8.3 Power and Authority for Transaction. Purchaser has the power and authority
to execute, deliver and perform this Agreement and the transactions contemplated
herein in accordance with the terms hereof.

 

8.4 Authorization; No Violation or Conflicts. The execution and delivery of this
Agreement by Purchaser and the due consummation of the transactions contemplated
herein have been duly and validly authorized by all necessary action on the part
of Purchaser, and this Agreement constitutes a valid and legally binding
agreement of Purchaser. Neither the execution and delivery of this Agreement by
Purchaser nor the consummation by Purchaser of the transactions contemplated
herein constitute a violation of Purchaser’s partnership agreement or other
organizational documentation or agreements or result in the breach of, or the
imposition of any lien on any assets of Purchaser pursuant to, or constitute a
default under, any indenture or bank loan or credit agreement, or other
agreement or instrument to which Purchaser is a party or by which it or any of
its properties may be bound or affected. Except for consents, approvals, or
authorizations which will have been obtained or actions which will have been
taken on or prior to the Closing Date, no consent, approval, authorization or
action by any governmental authority or any person or entity having legal rights
against or jurisdiction over Purchaser is required in connection with the
execution and delivery by Purchaser of this Agreement or for consummation by
Purchaser of the transactions contemplated herein.

 

8.5 Suits, Actions or Proceedings. To Purchaser’s knowledge (as hereinafter
defined) there is no suit, action, arbitration or other proceeding threatened or
pending before any court or governmental agency, which may result in the
restraint or prohibition of the consummation of the transactions contemplated by
this Agreement.

 

8.6 Insolvency. To Purchaser’s knowledge, there are no attachments, executions,
assignments for the benefit of creditors, or proceedings in bankruptcy or under
any other debtor relief laws contemplated by, pending, or threatened by or
against Purchaser.

 

8.7 Financial Capability. Purchaser has or at Closing will have the financial
capability to complete the transactions contemplated under this Agreement.

 

13



--------------------------------------------------------------------------------

8.8 Installment Notes. If applicable because of an Installment Note transaction
structure, the execution, delivery, and performance of this Agreement, the
Reimbursement Agreement, the Pledge Agreement and the Installment Note will have
been duly authorized by all necessary corporate action on the part of Purchaser,
and upon execution and delivery this Agreement, the Assignment of Purchaser’s
Interest, the Reimbursement Agreement, the Pledge Agreement and the Installment
Note will constitute valid and binding obligations of Purchaser enforceable
against Purchaser in accordance with their terms except as enforceability may be
limited by bankruptcy, insolvency, and other similar laws affecting claims and
rights generally or by general equitable principles.

 

8.9 Purchaser’s Assignment. If applicable because of an Installment Note
transaction structure, and the Purchaser enters into an Assignment pursuant to
such installment note structure, that the execution, delivery and performance of
such Assignment will have been duly authorized by all necessary action on the
part of Purchaser, and upon execution and delivery the Assignment will
constitute valid and binding obligations of Purchaser enforceable against
Purchaser in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, and other similar laws affecting claims and rights
generally or by general equitable principles.

 

9. Survival; Knowledge and Materiality.

 

(a) Survival. The respective representations and warranties of Seller, Purchaser
and Guarantor contained herein or in any Schedule, certificate or other
instrument delivered by or on behalf of such party pursuant to this Agreement
excluding the environmental matters set forth in Paragraph 7.7, shall survive
Closing for a period of twelve (12) months, and shall survive Closing for a
period of eighteen (18) months as to Paragraph 7.7 for environmental matters,
and thereafter shall expire and terminate, and each party shall be forever
released from liability to the other based upon such representations and
warranties except as to matters for which written notice has been given by a
party of the inaccuracy or breach of any representation or warranty on or prior
to such termination date. Seller and Purchaser shall deliver a certificate to
each other at Closing concerning the accuracy of their representations and
warranties at Closing.

 

(b) Knowledge Defined. “Knowledge” as used in this Agreement with respect to
the:

 

  (i) Seller shall mean actual current knowledge (as opposed to constructive or
imputed knowledge) of the fact or matter in question by Matthew B. Bonham (Vice
President, Timberland Operations), Terry Porter (Regional Manager), and J. R.
Baker (Vice President of Property Administration), all three of the above being
employees of Seller, without their having any duty to conduct further
investigation.

 

14



--------------------------------------------------------------------------------

  (ii) Purchaser shall mean actual current knowledge (as opposed to constructive
or imputed knowledge) of the fact or matter in question by Sheri L. Ward and
David Lambert, both being employees of Purchaser, without their having any duty
to conduct further investigation.

 

(c) Limitation as to Warranty Claims. In the event of any claim by Purchaser
against Seller for breach of warranty under this Agreement (other than with
respect to covenants and agreements to be performed by Seller after Closing), no
claim shall be made by Purchaser or payable by Seller until the amount of loss
or damage of Purchaser exceeds six/tenths of one percent (0.6%) (the “Cushion”)
and Seller shall be obligated only in respect to the amount of the claims
exceeding the Cushion. The aggregate amount paid by the Seller for breach of
warranty shall not exceed seven percent (7%) of the Purchase Price (the
“Warranty Claims Ceiling”). Notwithstanding the foregoing Cushion and Warranty
Claims Ceiling, no such limits shall apply or be effective with respect to any
claim arising from the intentional breach or fraud of Seller.

 

10. Condemnation; Risk of Loss. Risk of loss or damage to the Property by
condemnation, eminent domain or similar proceedings (or deed in lieu thereof),
or by fire or any other casualty, from the date hereof through the Closing Date
will be on Purchaser for the first one-half of one percent (0.5%) of the
Purchase Price. The remaining risk of loss or damage prior to Closing shall be
on Seller. However, should the loss or damage exceed ten percent (10%) of the
Purchase Price, either Seller or Purchaser may terminate this Agreement and the
Earnest Money shall be returned with neither party having any liability to the
other. If, prior to Closing, a portion of the Property has been taken by
condemnation or eminent domain proceedings (or deed in lieu thereof) but the ten
percent (10%) maximum loss has not been realized, Purchaser shall consummate the
transaction and receive an assignment of all proceeds of insurance or
condemnation awards attributable to such damage or taking, less reimbursement to
Seller of the reasonable costs it incurred in procuring such proceeds or awards.
At Closing, the Purchaser assumes all hazards of damage to or destruction of the
Property or improvements hereafter placed thereon, and of the taking of the
Property or any part thereof for public use; and agrees that no such damage,
destruction or taking shall constitute a failure of consideration.

 

11. Contingencies.

 

(a) Seller’s obligation to consummate the transactions contemplated hereby is
contingent as follows:

 

  (i) Any approvals that may be required under the HSR Act (as defined in
Paragraph 31 below);

 

  (ii) Purchaser performing its obligations under the Agreement; and,

 

  (iii)

Purchaser having executed and delivered a Real Estate Purchase and Sale
Agreement for the purchase and sale by Seller to Purchaser of Seller’s remaining
Florida Timberlands in the price of

 

15



--------------------------------------------------------------------------------

 

Thirty Nine Million Five Hundred Thousand Dollars ($39,500,000.00).

 

(b) In addition to Purchaser’s timely due diligence investigations as set forth
herein, Purchaser’s obligation to consummate the transactions contemplated
hereby is contingent as follows:

 

  (i) Any approvals that may be required under the HSR Act (as defined in
Paragraph 31 below);

 

  (ii) Seller performing its obligations under the Agreement; and,

 

  (iii) Seller having executed and delivered a Real Estate Purchase and Sale
Agreement for the purchase and sale by Seller to Purchaser of Seller’s remaining
Florida Timberlands in the price of Thirty Nine Million Five Hundred Thousand
Dollars ($39,500,000.00).

 

(c) If the contingencies described above have not been met or waived by Closing,
this Agreement will terminate; provided, however, that Closing will be extended
for an amount of time required to obtain any consents that may be required under
the HSR Act, subject to the provisions of Paragraph 31 hereof.

 

12. Closing

 

12.1 Closing Costs.

 

(a) Seller shall pay the following costs and expenses in connection with this
transaction:

 

  (i) Seller’s attorney fees, if any;

 

  (ii) All special assessment installments and local improvement district
assessment installments against the Property that are due prior to the Closing
Date;

 

  (iii) Search and exam fees to prepare title commitments;

 

  (iv) One-half of escrow fees;

 

  (v) One-half of transfer taxes due on the conveyance;

 

  (vi) Seller’s costs and expenses associated with an Installment Note;

 

  (vii) One-half of the filing fees associated with a Hart Scott Rodino filing,
if any;

 

  (viii) One-half of the title insurance premiums for standard owner’s coverage.

 

(b) Purchaser shall pay the following costs and expenses in connection with this
transaction:

 

  (i) Purchaser’s attorney fees, if any;

 

16



--------------------------------------------------------------------------------

  (ii) One-half of escrow fees;

 

  (iii) Recording fee for Deeds;

 

  (iv) One-half of the Title insurance premiums for standard owner’s coverage;

 

  (v) One-half of the filing fees associated with a Hart Scott Rodino filing, if
any;

 

  (vi) One-half of transfer taxes due on the conveyance; Purchaser’s costs and
expenses associated with the Installment Note (as provided in this Agreement).

 

12.2. Closing Instruments.

 

(a) Seller shall deliver to Escrow Agent the following on or before Closing
Date:

 

  (i) Deeds;

 

  (ii) Assignment and Assumption Agreement;

 

  (iii) Escrow instructions;

 

  (iv) Certified copies of organizational documents, if required;

 

  (v) Consents or resolutions authorizing the Transaction contemplated by this
Agreement including, if applicable, the Installment Note transaction, and the
execution and delivery of this Agreement;

 

  (vi) Seller’s Certificate of Non-Foreign Status;

 

  (vii) Seller’s Closing Certificate as to Seller’s warranties being true and
correct as of Closing;

 

  (viii) Affidavits required by the title insurance company;

 

  (ix) Certificates of Good Standing for the States of Delaware and where the
Property is located;

 

  (x) Closing Statement;

 

  (xi) Incumbency Certificate.

 

(b) Purchaser shall deliver to Escrow Agent the following on or before 8:00 am
PST on the Closing Date.

 

  (i) Cash in the amount of the Purchase Price and Purchaser’s share of closing
costs and prorations;

 

  (ii) Assignment and Assumption Agreement;

 

  (iii) Escrow instructions;

 

  (iv) Certified copies of organizational documents, if required;

 

  (v) Consents or resolutions authorizing the Transaction contemplated by this
Agreement including, if applicable, the Installment Note transaction, and the
execution and delivery of this Agreement;

 

17



--------------------------------------------------------------------------------

  (vi) Purchaser’s Closing Certificate as to Purchaser’s warranties being true
and correct as of Closing;

 

  (vii) Affidavits required by the title insurance company, if any;

 

  (viii) Certificates of Good Standing for the States of Delaware and where the
Property is located, if required;

 

  (ix) Closing Statement;

 

  (x) Incumbency Certificate;

 

  (xi) If applicable, the Installment Note transactional documents including but
not limited to the Pledge Agreement, Reimbursement Agreement and other
attachments and Purchaser shall make the deposit in the amount of the
Installment Note as required thereunder and opinions regarding the purchaser
assignee and enforceability opinions regarding the LC Documents, each required
by the installment note transaction.

 

12.3 Pro Rations and Post-Closing Taxes. Property taxes for the current year,
assessments, rents, water and other utilities constituting liens and applicable
Temporary Encumbrances shall be pro-rated as of Closing. Seller shall be
responsible for the payment in full of all taxes for all periods prior to the
Closing, and Purchaser shall be responsible for the payment in full of all taxes
for all periods subsequent to Closing. Purchaser shall be responsible for all of
the roll-back or other taxes, if any, (whenever assessed against Purchaser or
Seller) imposed as a result of any change of use by Purchaser or Purchaser’s
assignee in title.

 

13. Commission. Purchaser and Seller each represent and warrant to the other
that no broker, agent or finder, licensed or otherwise has been engaged by it,
respectively, in connection with the transaction contemplated by this Agreement.
In the event of any such claim for broker’s, agent’s or finder’s fee or
commission in connection with the negotiation, execution or consummation of this
transaction, the party upon whose alleged statement, representation or agreement
such claim or liability arises shall indemnify, hold harmless and defend the
other party from and against such claim and liability, including without
limitation, reasonable attorney’s fees and court costs. Purchaser and Seller
acknowledge that the representations and warranties contained in this Paragraph
shall survive the Closing.

 

14. Possession. Unless a different date is provided for herein, the Purchaser,
subject to the easements, encumbrances, exceptions, restrictions, and
reservations set forth above, shall be entitled to possession of the Property on
the Closing Date.

 

15. Default. If Seller defaults (that is, fails to perform the acts required of
it) in its contractual performance herein, Purchaser shall be entitled to (i) a
return of the Earnest Money; and (ii) the right to seek specific performance
pursuant to the terms of this Agreement.

 

Purchaser acknowledges that if Purchaser fails to purchase the Property so as to
constitute a default by Purchaser hereunder, for any reason other than the
breach of Seller, Seller

 

18



--------------------------------------------------------------------------------

shall be entitled to compensation from Purchaser (as its sole remedy) for the
detriment resulting from the removal of the Property from the market, and
entering into this Agreement rather than selling to other potential purchasers.
Therefore, in the event of Purchaser’s failure to purchase the Property so as to
constitute Purchaser’s default hereunder, Seller shall have, as Seller’s
exclusive option, the right to receive and retain the Earnest Money as
liquidated damages and not a penalty, which sum shall represent liquidated
damages for breach and not a penalty therefore. The parties acknowledge and
agree that the Earnest Money is presently a reasonable estimate of Seller’s
damages, considering all of the circumstances existing on the date of this
Agreement, including the relationship of the sum to the range of harm to Seller
that reasonably could be anticipated and the expectation that proof of actual
damages would be impractical or extremely difficult. Factors taken into
consideration by the parties include Seller’s loss of opportunity during the
pendency of this Agreement to sell the Property to others on better terms, or at
a higher price; Seller’s risk of loss of a bargain if the market turns negative;
Seller’s damages related to its continuing obligations for the payment of taxes
and insurance; and Seller’s loss of earnings on the amount of the purchase price
resulting from a delay in closing. Purchaser hereby waives all rights or
benefits of any law, rule or regulation, now or hereafter existing, which would
allow Purchaser, following Purchaser’s failure to purchase the Property so as to
constitute Purchaser’s default, to claim a refund of the Earnest Money as
unearned Earnest Money, a penalty or for any other purpose.

 

16. Attorneys’ Fees. If either party hereto is required to retain an attorney to
enforce any provision of this Agreement, whether or not a legal proceeding is
commenced, the substantially prevailing party shall be entitled to reasonable
attorneys’ fees regardless of whether at trial, on appeal, in any bankruptcy
proceeding, in an arbitration or without resort to suit.

 

17. Governing Law. This Agreement shall be interpreted, construed and enforced
according to the laws of the State of Florida.

 

18. Notices. Subject to the requirements of any applicable statute, any notices
required or permitted by law or under this Agreement shall be in writing and
shall be (i) personally delivered, (ii) sent by first class certified or
registered mail, return receipt requested, with postage prepaid, or (iii)
dispatched by facsimile transmission (accompanied with reasonable evidence of
receipt of transmission and with a confirmation copy mailed no later than the
day after transmission) to the parties’ addresses set forth below. Either party
may change such address for notice. All notices which are so addressed and paid
for shall be deemed effective when personally delivered, or, if mailed, on the
earlier of receipt or five (5) days after deposit thereof in the U.S. mail; or
if sent via facsimile, the date upon which such facsimile was transmitted and
confirmation of such transmission has been received. Notices shall be addressed
as follows:

 

If to Seller:

   Soterra LLC           439A Katherine Drive           Flowood, MS 39232       
   Attn: Matthew B. Bonham           Facsimile: 601-933-0099     

 

19



--------------------------------------------------------------------------------

with a copy to:

   Greif, Inc.           425 Winter Road           Delaware, OH 43015          
Attn: Gary R. Martz           Facsimile: 740-549-6101     

and a copy to:

   Adams and Reese LLP           111 East Capitol Street, Suite 350          
Jackson, MS 39201           Attn: Powell G. Ogletree, Jr.           Facsimile:
601-355-9708     

If to Purchaser:

   Plum Creek Timberlands, L.P.           999 Third Avenue, Suite 4300          
Seattle, WA 98104           Attn: William R. Brown           Facsimile:
206-467-3790     

with a copy to:

   Plum Creek Timberlands, L.P.           999 Third Avenue, Suite 4300          
Seattle, WA 98104           Attn: Sheri L. Ward           Facsimile:
206-467-3799     

 

19. Time of Performance. Time is of the essence of this Agreement and of all
acts required to be done and performed by the parties hereto, including, but not
limited to, the proper tender of each of the sums required by the terms hereof
to be paid.

 

20. Paragraph Headings. The word or words appearing at the commencement of
paragraphs and subparagraphs of this Agreement are included only as a guide to
the contents thereof and are not to be considered as controlling, enlarging or
restricting the language or meaning of those paragraphs or subparagraphs.

 

21. Invalidity. In the event any portion of this Agreement should be held to be
invalid by any court of competent jurisdiction, such holding shall not affect
the remaining provisions hereof unless the court’s ruling includes a
determination that the principal purpose and intent of this Agreement are
thereby defeated.

 

22. Legal Relationships. The parties to this Agreement execute the same solely
as a seller and a purchaser. No partnership, joint venture or joint undertaking
shall be construed from

 

20



--------------------------------------------------------------------------------

these presents, and except as herein specifically provided, neither party shall
have the right to make any representation for, act on behalf of, or be liable
for the debts of the other. All terms, covenants and conditions to be observed
and performed by either of the parties hereto shall be joint and several if
entered into by more than one person on behalf of such party, and a default by
any one or more of such persons shall be deemed a default on the part of the
party with whom said person or persons are identified. No third party is
intended to be benefited by this Agreement.

 

23. Assignment; Successors. Subject to the provisions of Paragraph 30, Purchaser
may not sell, transfer, assign, pledge or encumber its interest in this
Agreement without the prior written consent of Seller, which may be withheld in
Seller’s sole discretion. Subject to the restrictions contained herein, the
rights and obligations of the Seller and Purchaser shall inure to the benefit of
and be binding upon their respective estates, heirs, executors administrators,
successors, successors-in-trust and assigns.

 

24. Entire Agreement. All understandings and agreements previously existing
between the parties, if any, are merged into this Agreement, which alone fully
and completely expresses their agreement, and the same is entered into after
full investigation, neither party relying upon any statement or representation
made by the other not embodied herein. This Agreement may be modified only by a
written amendment executed by all parties.

 

25. Interpretation. This Agreement has been reviewed by both parties and each
party has had the opportunity to consult with independent counsel with respect
to the terms hereof and has done so to the extent that such party desired. No
stricter construction or interpretation of the terms hereof shall be applied
against either party as the drafter hereof.

 

26. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original instrument. All such counterparts together
shall constitute a fully executed Agreement.

 

27. Survival. All representations and warranties set forth in this Agreement and
all provisions of this Agreement, the full performance of which is not required
prior to Closing, shall survive closing for the time set forth in this Agreement
and shall not be merged in any deed and be fully enforceable thereafter.

 

28. Amendment. This Agreement may not be modified or amended except by the
written agreement of the parties.

 

29. Confidentiality. Subject to the provisions of Paragraph (c) below:

 

(a) Neither Seller nor Purchaser shall disclose the content or substance of this
Agreement to any individual, firm, partnership, corporation, entity,
governmental authority, or other party except advisors, agents, and
representatives assisting each respective party in

 

21



--------------------------------------------------------------------------------

connection with this transaction, until such disclosure is agreed upon in
writing and then only to accomplish the consents and approvals required
hereunder.

 

(b) No press releases or other public statements concerning this Agreement or
the transactions contemplated hereby shall be made by either party without the
prior written approval of the other. The parties agree that they will work with
each other in good faith to prepare a joint release or approve a singular
release as requested by one party.

 

(c) Each party hereto, its representatives, agents and employees shall hold in
strict confidence and shall not use or disclose to any person or organization
any information or data concerning this Agreement or the transaction
contemplated hereby except to the extent that (i) said information has been
published or constitutes a matter of public knowledge or record; (ii) such
disclosure is reasonably necessary for communications with and reporting to the
board of directors or other governing body of either party or reasonably appears
to be required by a governmental agency having jurisdiction over the parties;
(iii) such information is necessary in connection with any suit brought to
enforce the obligations of any party hereunder; or (iv) if based upon the legal
opinion of counsel for the disclosing party, that such counsel reasonably
believes that disclosure is necessary or desirable to avoid conflict with or
violation of any governmental law, rule or regulation.

 

30. Purchaser Assignment of Agreement. Purchaser may assign its rights and
obligations under this Agreement to an entity that is a subsidiary of Purchaser
and wholly owned by Purchaser or another Plum Creek related entity reasonably
satisfactory to Seller (“Purchaser Subsidiary”); and (ii) Purchaser Subsidiary
may assign its rights and obligations under this Agreement to a purchaser
assignee provided that purchaser assignee is one or more special purpose
entities incorporated in the State of Delaware pursuant to a purchaser
assignee’s Operating Agreement satisfactory to Seller (“Purchaser Assignee”).

 

30.1 Assignment by Purchaser. Purchaser has indicated that it intends to assign
its obligations under this Agreement to a Purchaser Subsidiary and that the
Purchaser Subsidiary further intends to assign its obligations under this
Agreement to a Purchaser Assignee prior to the Closing. Such assignments shall
occur only pursuant to an Assignment and Assumption Agreement in a form
customarily used in the industry and consistent with similar timberland
transactions and acceptable to Bank (the “Assignment of Purchaser’s Interest”).
An assignment to a Purchaser Assignee shall be entered into among Purchaser
Subsidiary, Purchaser Assignee, and the parent entity of Purchaser Subsidiary
(the “Assignee Parent”) reasonably satisfactory to Seller and Bank. Any
Purchaser Assignee shall have the further right to assign its rights and
obligations under this Agreement, in whole or in part, to one or more affiliates
of such Purchaser Assignee provided that any such assignment is subject to the
terms and conditions of the Assignment of Purchaser’s Interest previously
entered into by such Purchaser Assignee.

 

30.2 Assignment and Assumption Agreement Terms. The Assignment of Purchaser’s
Interest shall provide that Purchaser Assignee(s) assume(s) all obligations of

 

22



--------------------------------------------------------------------------------

Purchaser hereunder and shall include, among other matters, the following
obligations of Assignee Parent:

 

  (a) GUARANTY. Contemporaneously with its execution of any Assignment of
Purchaser’s Interest, Assignee Parent will absolutely, unconditionally, and
irrevocably guaranty the due and punctual performance of the terms, conditions,
undertakings, covenants, and obligations to be performed or observed by
Purchaser Assignee under the Agreement and under applicable law, excepting only
Purchaser Assignee’s obligations under the Installment Notes, Letters of Credit,
Reimbursement Agreement or Pledge Agreement, or any other liability with respect
to the payment of the Purchase Price (such obligations of performance by
Purchaser Assignee hereinafter referred to as “Purchaser Performance
Obligations”).

 

  (b) WAIVER. Assignee Parent in entering into the Assignment of Purchaser’s
Interest waives (i) promptness, presentment, demand, protest, diligence, and any
other notice with respect to any of the Purchaser Performance Obligations and
Assignee Parent’s obligations under Subsection (a).

 

  (c) PROHIBITED ASSIGNEE PARENT ACTIVITIES. During the term of the Purchase
Notes:

 

  (i) without the prior written consent of Seller (which consent may be withheld
by Seller in its sole discretion), neither the Assignee Parent nor the Manager
of the Purchaser Assignee shall make any modification or amendment to, or grant
any waiver under, Purchaser Assignee’s Operating Agreement;

 

  (ii) without the prior written consent of Seller (which consent shall not be
unreasonably withheld, conditioned, or delayed), the Assignee Parent shall not
sell, assign or transfer its interest in Purchaser Assignee to any Person nor
shall the Manager of the Purchaser Assignee resign (except that written consent
of Seller shall not be required for the required resignation contemplated by
Section 16 of the Purchaser Assignee’s Operating Agreement);

 

  (iii) without the prior written consent of Seller (which consent may be
withheld by Seller in its sole discretion), neither the Assignee Parent nor the
Manager of the Purchaser Assignee shall make any election that would cause
Purchaser Assignee to be treated as an association taxable as a corporation for
federal income tax purposes; or

 

23



--------------------------------------------------------------------------------

  (iv) without the prior written consent of Seller (which consent may be
withheld by Seller in its sole discretion) neither the Assignee Parent nor the
Manager of the Purchaser Assignee shall fail to remain in substantial compliance
with the terms of the Purchaser Assignee’s Operating Agreement, or cause or
permit Purchaser Assignee to engage in any activities inconsistent with the
purposes of Purchaser Assignee as provided in Purchaser Assignee’s Operating
Agreement;

 

provided, however, that the foregoing shall only be applicable to the Assignee
Parent prior to the transfer of Assignee Parent’s interest in Purchaser Assignee
and to the Manager of the Purchaser Assignee prior to resignation of the Manager
of Purchaser Assignee, in each case in compliance with the provisions of this
Subsection (c). Assignee Parent’s right to transfer its membership interest in
Purchaser Assignee and the Manager’s right to resign (if the member to which
Assignee Parent transfers its interest determines to replace the Manager) shall
be subject to the additional condition that Assignee Parent has obtained the
consent of its transferee and of the replacement Manager (if there shall be one)
to be bound by the provisions of the Assignment of Purchaser’s Interest and this
Section 30.2(c) as if such transferee were Assignee Parent and the replacement
Manager were the Manager named therein and herein.

 

  (d) RELEASE OF PURCHASER. Except for the obligations of Purchaser that will
remain in effect so long as it is either (i) Manager of the Purchaser Assignee
or (ii) is the Assignee Parent, whichever the case may be, Seller, in entering
into the Assignment of Purchaser’s Interest, shall thereby release Purchaser
from any obligation it has to Seller under this Agreement and acknowledge that
Purchaser shall have no further liability therefore.

 

30.3 Exchange. In the event that Seller does not specify that part or all of the
Purchase Price shall be payable in the form of one or more installment notes,
each party may desire to complete all or a portion of this transaction as part
of a Section 1031 tax-deferred exchange. Each party agrees to cooperate with the
other in documenting and completing such exchange by agreeing that each party
may transfer their respective rights and obligations under this Agreement to
their respective qualified intermediary. Each party shall bear its own costs
associated with such assignment and exchange.

 

31. Hart-Scott-Rodino. Seller and Purchaser acknowledge that the transaction
contemplated by this Agreement may be subject to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), and it will be a condition
to the

 

24



--------------------------------------------------------------------------------

Closing hereunder that the parties obtain such approvals as may be required
under the HSR Act. The parties agree to cooperate in good faith in exchanging
relevant information including investigation of applicable exemptions to filing
and the parties agree to cooperate in filing any documents required under the
HSR Act. Each party will bear its own costs, fees and expenses in making such
filing. If the parties agree that no exemption applies and filing is required
and any approval required under the HSR Act has not been received on or before
six (6) months from the date hereof, then this Agreement shall automatically
terminate, whereupon no party hereto will have any further rights or obligations
hereunder, except as may otherwise be expressly provided herein.

 

32. Excluded Assets. Purchaser acknowledges that any assets or property owned by
Seller that is not specifically described in this Agreement is not subject to
this Agreement, including but not limited to, previously reserved or severed
mineral rights.

 

[The remainder of this page is intentionally left blank.]

 

25



--------------------------------------------------------------------------------

[Seller Signature Page Purchase and Sale Agreement]

 

IN WITNESS WHEREOF, the parties hereto have executed this instrument in
duplicate the day and year first above written.

 

SELLER:

                 

SOTERRA LLC

     

Attest:

By:

         

By:

   

Name:  

 

Robert S. Zimmerman

     

Name:  

   

Title:

 

Vice President and Treasurer

     

Title:

   

 

26



--------------------------------------------------------------------------------

[Purchaser Signature Page Purchase and Sale Agreement]

 

IN WITNESS WHEREOF, the parties hereto have executed this instrument in
duplicate the day and year first above written.

 

PURCHASER:

                 

PLUM CREEK TIMBERLANDS, L.P.

       

By

 

Plum Creek Timber I, L.L.C.

           

Its

 

General Partner

     

Attest:

By

         

By

   

Name  

         

Name  

   

Title

         

Title

   

 

 

27



--------------------------------------------------------------------------------

Exhibits

 

  A. Maps Depicting Property

 

  B. Escrow Agreement

 

  C. Assignment and Assumption Agreement

 

  D. Deeds

 

Schedules

 

  1.1 (b) Timber Cutting Contracts

 

  5 (b) Value of Acres and Timber

 

  7.7 Environmental Matters

 

  7.8 Suits, Actions or Proceedings

 

  7.9 Governmental Compliance

 

28



--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

Maps of Property

 

29



--------------------------------------------------------------------------------

 

EXHIBIT “B”

 

ESCROW AGREEMENT

 

STEWART TITLE GUARANTY COMPANY

 

This Escrow Agreement is made as of the day of March, 2005, by and among Soterra
LLC (as “Seller”), and Plum Creek Timberlands, L.P. (as “Purchaser”), and
Stewart Title Guaranty Company (as “Escrow Holder”).

 

RECITALS

 

Recital No. 1: Seller and Purchaser have entered into a certain Real Estate
Purchase and Sale Agreement (“Purchase and Sale Agreement”) concerning real
property located in Holmes, Jackson, Walton and Washington Counties, State of
Florida; and Geneva County, Alabama, pursuant to that Purchase and Sale
Agreement dated March 18, 2005.

 

Recital No. 2: Seller and Purchaser have requested Stewart Title Guaranty
Company to receive funds to be held in escrow and applied in accordance with the
terms and conditions of this Escrow Agreement.

 

Recital No. 3: Escrow Holder has been handed a copy of the Purchase and Sale
Agreement or such other documents and any Addendums, as constitute the Agreement
to sell and purchase this property. Acting in accordance therewith, Escrow
Holder is directed to close the transaction, and shall perform said closing in
accordance with the following instructions.

 

Recital No. 4: In the event there is a variance between the terms of the
Purchase and Sale Agreement and the final terms of the sale as evidenced by the
documents delivered under these or other instructions, and the closing
statements agreed to by the parties, closing shall be in accordance with such
documents, instructions and closing statements. All principals to this escrow
acknowledge and agree that all terms and conditions of that certain Purchase and
Sale Agreement and all Addendums thereto, have been met, waived, or satisfied,
or will be resolved outside of escrow and Escrow Holder shall not be responsible
for same, and they are no longer to be considered as conditions to this closing.

 

NOW, THEREFORE, in consideration of the above recitals, the mutual promises set
forth herein and other good and valuable consideration, the parties agree as
follows:

 

1. STEWART TITLE GUARANTY COMPANY hereby agrees to act as Escrow Holder in
accordance with the terms and conditions hereof.

 

2. Purchaser herein has deposited $1,020,939.00 in U.S. funds as Earnest Money
with Escrow Holder; and hands Escrow Holder herewith, and/or through their
lender will deliver to Escrow Holder, funds sufficient to close. Any additional
amounts deposited with Escrow Holder shall be added to the initial deposit and
together with the initial deposit shall be referred to as the Escrow Fund.
Purchaser further hands Escrow Holder, or will cause to be delivered to Escrow
Holder, such documents as may be required of Escrow Holder to close this
transaction pursuant to the terms of an Escrow Instruction Letter signed by
Seller and Purchaser (“Escrow Instruction Letter”). Escrow Holder is instructed
to disburse or pay out said funds when Escrow Holder has received the necessary
conveying

 

30



--------------------------------------------------------------------------------

document and/or such other documents as required by this transaction, and can
cause to be issued a policy of title insurance as called for in the Purchase and
Sale agreement, and as may be required by the Purchaser and its lender, if any,
insuring title in the named Purchaser, free from encumbrance other than matters
attaching by, through or under the Purchaser as set forth in the Escrow
Instruction Letter.

 

3. Seller authorizes deduction and payment of all encumbrances except those to
be excepted from coverage in the title insurance policy and to pay all other
disbursements and charges as itemized on the estimated closing statement (the
“Closing Statement”).

 

4. All pro-rating is to be done as of Recording of Documents, on the basis of a
360-day year. Pro-rate taxes only on real property (not personal property) based
on the latest available tax figures.

 

5. Neither the matter of possession of the property nor the condition thereof or
suitability for its intended use shall be in any way an obligation of the Escrow
Holder.

 

6. Escrow Holder is authorized to fill in the date of close of escrow and such
other necessary dates on any documents, which require same to correct any
typing, or scriveners’ errors on any documents delivered into escrow. Date of
closing means the date on which instruments referred to herein are recorded.
Recording of any instrument delivered into this escrow, if necessary or proper
in the issuance of policies of title insurance called for is hereby authorized.

 

7. Escrow Holder may disburse all or any portion of the Escrow Fund in
accordance with and in reliance upon the Escrow Instruction Letter from both
Seller and Purchaser. All disbursements shall be in U.S. funds and shall be by
Escrow Holder’s check, or by wire transfer. Escrow Holder is hereby instructed
to deposit the Escrow Funds into an interest-bearing account for the benefit of
Purchaser and, upon the depository instructions request, the Seller and/or
Purchaser will execute the appropriate IRS documentation for the giving of
taxpayer identification information relating to this account. All interest will
accrue to and be reported to the IRS for the account of:

 

   

Name:

  

Plum Creek Timberlands, L.P.

        

Attn:

  

Attn: William R. Brown

        

Address:

  

999 Third Avenue, Suite 4300

             

Seattle, WA 98104

        

Telephone:

  

(206) 467-3600

        

EIN:

   ________________________________     

 

Escrow Holder and its affiliates may receive from some of the depository
institutions an array of banking services, accommodations or other benefits.
Escrow Holder and its affiliates also may elect to enter into other business
transactions with or obtain loans for investment or other purposes from some of
the depository institutions. All of such services, accommodations and other
benefits shall accrue, directly or indirectly to Escrow Holder and its
affiliates and they shall have no obligation to account to the parties to this
escrow for the value of such services, accommodations or other benefits.

 

8. Parties hereto understand and agree that all funds delivered into escrow are
subject to immediate deposit and shall be by wire transfer into Escrow Holder’s
trust account.

 

9. In the event this escrow fails to close, a sum sufficient to pay title
commitment and escrow cancellation charges shall be paid, and as appropriate,
may be deducted from funds held.

 

31



--------------------------------------------------------------------------------

10. In the event any dispute shall arise involving a party to this escrow
concerning the property covered by these instructions, or in the event
conflicting demands or claims are made with respect to this escrow or the rights
of any of the parties hereto, it is expressly agreed that Escrow Holder shall
have the absolute right, at its election, to do any, or all of the following:
Withhold and stop all further proceedings in performance of this escrow; file
suit in interpleader with a court of competent jurisdiction within the State of
Florida and obtain an order from the court requiring the parties to interplead
and litigate their claims and rights among themselves; or issue a check to
either Seller or Purchaser made payable jointly to Seller and Purchaser in the
amount of the sums in dispute. In the event an interpleader suit is brought,
Escrow Holder shall be immediately fully released and discharged from all
obligations to further perform any and all duties or obligations imposed upon it
in this escrow. Purchaser agrees jointly and severally with Seller to pay Escrow
Holder all costs, damages, judgments and expenses suffered, expended or incurred
by Escrow Holder in connection with or arising out of this escrow, including,
but not limited to, reasonable attorneys’ fees. In the event written notice of
default or dispute is given to the Escrow Holder by any party, or if Escrow
Holder receives contrary written instructions from any party, then Escrow Holder
will promptly notify all other parties of such notice.

 

11. Any additional instructions given to the Escrow Holder herein shall be
presented in writing. Purchaser and Seller further understand that
contemporaneously herewith there may be instructions by third parties that are
necessary for the completion of this escrow and are, therefore, made a part
hereof; namely, such instructions as may be received from a lender, grantor,
vendor, or others, affecting the property that is the subject of this escrow.

 

12. These escrow instructions, and amendments hereto, may be executed in one or
more counterparts, each of which independently shall have the same affect as if
it were the original, and all of which taken together shall constitute one and
the same instruction.

 

13. Title to equipment, fixtures, personal property or encumbrances or liens
thereon or personal property tax or sales tax associated therewith are not a
part of this escrow and will be handled outside of escrow, if applicable.

 

14. The parties hereto authorize Escrow Holder to destroy these instructions and
all records of this escrow, regardless of date of same, at any time after seven
(7) years from the date of these instructions without liability on Escrow
Holder’s part, or need of further notice to or from Seller and/or Purchaser.

 

15. Notices shall be sent to the following:

 

If to Seller:

  

Soterra LLC

         

439A Katherine Drive

         

Flowood, MS 39232

         

Attn: Matthew B. Bonham

         

Facsimile: 601-933-0099

    

with a copy to:

  

Greif, Inc.

         

425 Winter Road

         

Delaware, OH 43015

         

Attn: Gary R. Martz

         

Facsimile: 740-549-6101

    

 

32



--------------------------------------------------------------------------------

and a copy to:

  

Adams and Reese LLP

         

111 East Capitol Street, Suite 350

         

Jackson, MS 39201

         

Attn: Powell G. Ogletree, Jr.

         

Facsimile: 601-355-9708

    

If to Purchaser:

  

Plum Creek Timberlands, L.P.

         

999 Third Avenue, Suite 4300

         

Seattle, WA 98104

         

Attn: William R. Brown

         

Facsimile: (206) 467-3790

    

with a copy to:

  

Plum Creek Timberlands, L.P.

         

999 Third Avenue, Suite 4300

         

Seattle, WA 98104

         

Attn: Sheri L. Ward

         

Facsimile: 206-467-3790

    

If to Escrow Holder:

  

Stewart Title

         

1000 2nd Avenue, # 1620

         

Seattle, WA 98104

         

Attn: Vicki Dorfman

         

Facsimile: 206-260-9182

    

 

16. The parties agree to execute a Privacy Policy Notice under Title V of the
Gramm-Leach-Bliley Act.

 

17. This Agreement shall be binding upon and inure to the benefit of the parties
respective successors and assigns.

 

18. This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida.

 

[The remainder of this page is intentionally left blank.]

 

33



--------------------------------------------------------------------------------

[Seller Signature Page Escrow Agreement]

 

IN WITNESS WHEREOF, the parties hereto have executed this instrument in
duplicate the day and year first above written.

 

Seller:

                 

SOTERRA LLC, a Delaware limited liability company

       

By:

               

Name:  

 

Robert S. Zimmerman

           

Title:

 

Vice President and Treasurer

           

 

34



--------------------------------------------------------------------------------

[Purchaser Signature Page Escrow Agreement]

 

IN WITNESS WHEREOF, the parties hereto have executed this instrument in
duplicate the day and year first above written.

 

Purchaser:

                 

PLUM CREEK TIMBERLANDS, L.P

       

by Plum Creek Timber I, L.L.C.

               

Its General Partner

       

By:

               

Name:  

               

Its:

               

 

35



--------------------------------------------------------------------------------

[Escrow Holder Signature Page Escrow Agreement]

 

IN WITNESS WHEREOF, the parties hereto have executed this instrument in
duplicate the day and year first above written.

 

Escrow Holder:

                 

STEWART TITLE GUARANTY COMPANY

                     

By:

               

Name:  

               

Its:

               

 

36



--------------------------------------------------------------------------------

 

EXHIBIT “C”

 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS, LEASES AND PERMITS

 

This Assignment and Assumption of Contracts, Leases and Permits (the
“Assignment”) is made and entered into this              day of
                    , 2005, by and between Soterra LLC, (“Assignor”) and Plum
Creek Timberlands, L.P., a Delaware limited partnership (“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor and Assignee entered into a Real Estate Purchase and Sale
Agreement dated as of March     , 2005 (the “Agreement”); and

 

WHEREAS, Assignor is a party with the parties (each a “Contracting Party”,
collectively, the “Contracting Parties”) set forth on the contracts, leases and
permits which are referenced as “Temporary Encumbrances” in the Agreement, which
are further identified on Exhibit A attached hereto, and which are hereby
incorporated herein by this reference (each a “Contract” collectively, the
“Contracts”); and

 

WHEREAS, the Agreement provides that Assignor’s interest in the Contracts are to
be assigned to Assignee, and Assignee is to assume all of Assignor’s
responsibilities under the Contracts; and

 

WHEREAS, Assignor desires to assign to Assignee all of its right, title, and
interest as the Assignor under the Contracts, and Assignee desires to accept
such assignment and assume all of Assignor’s obligations under the Contracts,
all pursuant to the terms of the Agreement.

 

NOW, THEREFORE, for Ten Dollars ($10.00), and other good and valuable
consideration, including the entering into of the Agreement, the receipt and
sufficiency of which are hereby acknowledged, it is understood and agreed as
follows:

 

1. Assignor does hereby convey, assign, transfer, and set over unto Assignee,
its successors and assigns, all of Assignor’s right, title, and interest in and
to each Contract.

 

2. Assignee hereby accepts the foregoing assignment and transfer and agrees to
faithfully perform all covenants, stipulations, agreements, and obligations of
the Assignor under each Contract which has been assigned to such Assignee
hereunder.

 

3. The provisions of this Assignment and Assumption Agreement are subject, in
all respects, to the terms and conditions of the Agreement and all of the
representations and warranties, covenants and agreements of the parties thereto
contained therein. All of the terms of the Agreement relating to this Assignment
and Assumption Agreement shall survive the execution and delivery of this
Assignment and Assumption Agreement, to the extent indicated in the Agreement.
Further, to the extent any of the Contracts may be considered encumbrances on

 

37



--------------------------------------------------------------------------------

title, such Contracts are hereby accepted by Assignee as Permitted Encumbrances
under the Deeds, as such term is defined in the Agreement, notwithstanding that
such Contracts are not and will not be specifically identified as exceptions to
the warranty of title in the Deeds. Assignee, for itself and its successors and
assigns, shall indemnify and hold Assignor harmless with respect to any claims
against Seller’s special warranty of title contained in the Deeds with respect
to the Contracts .

 

4. Assignee hereby indemnifies and holds harmless Assignor from and against any
and all claims, causes of action or damages (including attorney’s fees, expenses
of litigation and costs of appeal), if any, arising out of Assignee’s assumption
of Assignor’s rights and obligations pursuant to the Contracts which arise after
the date hereof. Assignor hereby indemnifies and holds harmless Assignee from
and against any and all claims, causes of action or damages (including
attorney’s fees, expenses of litigation and costs of appeal), if any, arising
out of liabilities incurred or Assignor’s failure to perform any condition or
covenant of any Contract which arose prior to the date hereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption of Contracts, Leases and Permits to be executed on the day and year
first above written.

 

ASSIGNOR:

 

 

 

 

ASSIGNEE:

 

PLUM CREEK TIMBERLANDS, L.P.

       

By Plum Creek Timber I, L.L.C., its General Partner

                       

Attest:

By

         

By

   

Name  

         

Name  

   

Title

         

Title

   

 

38



--------------------------------------------------------------------------------

 

EXHIBIT “D”

 

Form of Deed

 

STATE OF ALABAMA

 

COUNTY OF GENEVA

 

LIMITED WARRANTY DEED

 

KNOW ALL MEN BY THESE PRESENTS:

 

That FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) cash in hand
paid and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned, SOTERRA LLC, a Delaware limited
liability company, duly authorized to do business in the State of Alabama, whose
address and telephone number is Post Office Box 18, Jackson, Mississippi
39205-0018; (601) 933-0088, hereinafter referred to as the “GRANTOR”, does
hereby GRANT, BARGAIN, SELL and CONVEY, subject to the reservations described
hereinbelow, unto PLUM CREEK TIMBERLANDS, L.P., a Delaware limited partnership,
whose address and telephone number is 999 Third Avenue, Suite 4300, Seattle,
Washington 98104 (206) 467-3600, hereinafter referred to as the “GRANTEE”, its
successors and assigns, that certain real property situated in Geneva County,
Alabama, legally described on Exhibit “A” attached hereto and incorporated
herein by this reference as though fully set forth (the “Property”), including
Grantor’s rights, privileges, advantages, and appurtenances thereunto belonging
or in any way appertaining thereto, but only to the extent belonging or
appertaining to the Property, including but not limited to all of Grantor’s
right, title, and interest (i) in and to the reproduction, merchantable,
pre-merchantable and unmerchantable timber, growing, lying, standing or felled,
timber interests and timber rights located on or appurtenant to the Property;
(ii) all rights of Grantor in and to any development rights, air rights, water,
water rights, ditch and ditch rights appurtenant to the Property but subject to
the exceptions and reservations described in this Agreement; and (iii) all
rights of Grantor in and to any access rights, rights-of-way and easements
appurtenant to the Property.

 

This conveyance is subject to the following:

 

[Insert here Permitted Title Exceptions as described in Section 5 (b)

of the Real Estate Purchase and Sale Agreement.]

 

39



--------------------------------------------------------------------------------

For the same consideration, Grantor quitclaims unto Grantee any mineral, sand,
oil, gas, hydrocarbon substances and gravel and other rights on and under the
Property which have not previously been reserved, severed or conveyed by Grantor
or Grantor’s predecessors in interest.

 

Subject to the representations and warranties set forth herein, or as otherwise
agreed upon in writing between the Grantor and Grantee, Grantee accepts the
Property “as is” and “where is,” subject to the risks of all defects and
conditions. Without limiting the generality of the foregoing, and subject to the
representations and warranties set forth herein, GRANTOR EXPRESSLY DISCLAIMS ANY
IMPLIED WARRANTY OF MERCHANTABILITY, AS WELL AS ANY WARRANTY WHATSOEVER WITH
RESPECT TO THE MARKETABILITY, HARVESTABILITY, AGE, SPECIES MIX, SITE
CLASSIFICATION, BOUNDARIES OF THE PROPERTY, QUANTITIES, TIMBER GRDS, OR QUALITY
OF ANY TIMBER ON THE PROPERTY OR SOILS STABILITY OR CONDITIONS.

 

TO HAVE AND TO HOLD the within described Property, together with the privileges
and appurtenances thereunto properly belonging, and subject only to the
exceptions, reservations and restrictions herein contained, unto the Grantee,
its successors and assigns forever. Grantor will warrant and defend the right
and title to the Property unto Grantee against the lawful claims of all persons
claiming by, through, or under Grantor, and none other.

 

IN WITNESS WHEREOF the Grantor, SOTERRA LLC, has hereto set its hand and seal on
this the              day of                     , 2005.

 

        GRANTOR:              

Attest:

     

SOTERRA LLC

a Delaware limited liability company

By:

         

By:

   

Name:  

         

Name:  

   

Title:

         

Title:

   

 

STATE OF                                         

 

COUNTY OF                                     

 

I, the undersigned, a Notary Public in and for said County and State, hereby
certify that                      and                     , whose names as
                     and                      of SOTERRA LLC, a Delaware limited
liability company, are signed to the foregoing instrument and who are known to
me, acknowledged before me on this day, that being informed of the contents of
said instrument, they, with full authority as such officers, executed the same
voluntarily for and as the act of said limited liability company.

 

40



--------------------------------------------------------------------------------

Given under my hand and official seal on this              day of
                    , 2005.

 

                                    NOTARY PUBLIC

My Commission Expires:

                                                     

 

41



--------------------------------------------------------------------------------

Exhibit A: Legal Description

 

                     County, Alabama

 

42



--------------------------------------------------------------------------------

This instrument prepared by:

 

                                         , Esq.

ADAMS AND REESE LLP

111 East Capitol Street, Suite 350

Jackson, Mississippi 39201

Telephone: (601) 353-3234

 

43



--------------------------------------------------------------------------------

EXHIBIT “D” (continued)

 

Form of Deed

 

STATE OF FLORIDA

 

COUNTY OF                     

 

SPECIAL WARRANTY DEED

 

KNOW ALL MEN BY THESE PRESENTS:

 

That Soterra LLC, a Delaware limited liability company, authorized to do
business in the State of Florida, whose address and telephone number is Post
Office Box 18, Jackson, Mississippi 39205-0018; (601) 933-0088, hereinafter
called GRANTOR, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration hereby acknowledged to have been paid to
the Grantor by PLUM CREEK TIMBERLANDS, L.P., a Delaware limited partnership,
whose address and telephone number is 999 Third Avenue, Suite 4300, Seattle,
Washington 98104, (            )             , hereinafter called GRANTEE, does
hereby GRANT, BARGAIN SELL AND CONVEY unto said Grantee that certain real
property situated in Calhoun, Gadsen, Holmes, Jackson, Liberty, Santa Rosa,
Walton and Washington Counties, State of Florida legally described on Exhibit
“A” attached hereto and incorporated herein by this reference as though fully
set forth (the “Property”), including Grantor’s rights, privileges, advantages,
and appurtenances thereunto belonging or in any way appertaining thereto, but
only to the extent belonging or appertaining to the Property, including but not
limited to all of Grantor’s right, title, and interest (i) in and to the
reproduction, merchantable, pre-merchantable and unmerchantable timber, growing,
lying, standing or felled, timber interests and timber rights located on or
appurtenant to the Property; and (ii) all rights of Grantor in and to any
development rights, air rights, water, water rights, ditch and ditch rights
appurtenant to the Property but subject to the exceptions and reservations
described in this Agreement.

 

This conveyance is subject to the following:

 

[Insert here Permitted Title Exceptions as described in Section 5 (b) of

the Real Estate Purchase and Sale Agreement.]

 

For the same consideration, Grantor quitclaims unto Grantee any mineral, sand,
oil, gas, hydrocarbon substances and gravel and other rights on and under the
Property which have not previously been reserved, severed or conveyed by Grantor
or Grantor’s predecessors in interest.

 

Subject to the representations and warranties set forth herein, or as otherwise
agreed upon in writing between the Grantor and Grantee, Grantee accepts the
Property “as is” and “where is,” subject

 

44



--------------------------------------------------------------------------------

to the risks of all defects and conditions Without limiting the generality of
the foregoing and subject to the representations and warranties set forth
herein, GRANTOR EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTY OF MERCHANTABILITY, AS
WELL AS ANY WARRANTY WHATSOEVER WITH RESPECT TO THE MARKETABILITY,
HARVESTABILITY, AGE, SPECIES MIX, SITE CLASSIFICATION, BOUNDARIES OF THE
PROPERTY, QUANTITIES, TIMBER GRDS, OR QUALITY OF ANY TIMBER ON THE PROPERTY OR
SOILS STABILITY OR CONDITIONS.

 

TO HAVE AND TO HOLD the within described property, together with the privileges
and appurtenances thereunto properly belonging, and subject only to the
exceptions and reservations herein contained, unto the Grantee, its successors
and assigns forever. The Grantor does hereby warrant and will defend the title
to the Property against the lawful claims of all persons claiming by, through or
under Grantor, but none other.

 

IN WITNESS WHEREOF the Grantor, SOTERRA LLC, has hereto set its hand and seal on
this the              day of                     , 2005.

 

        GRANTOR:

Attest:

     

SOTERRA LLC

a Delaware limited liability company

By:

         

By:

   

Name:  

         

Name:  

   

Title:

         

Title:

   

 

Signed, sealed and delivered

in the presence of the following witnesses:

                                     

Print:  

                                             

Print:

                       

 

STATE OF                                          

 

COUNTY OF                                     

 

The foregoing instrument was acknowledged before me this              day of
                    , 2005, by                      and                     , as
                     and                      of SOTERRA LLC, a Delaware limited
liability company, who are personally known to me or who have produced
                     as identification and who did not take an oath.

 

                                   

NOTARY PUBLIC

My Commission Expires:

                                

Printed Name of Notary Public:

                  

 

45



--------------------------------------------------------------------------------

Exhibit A to Special Warranty Deed: Legal Description

 

STATE OF FLORIDA

 

COUNTY OF                             

 

46



--------------------------------------------------------------------------------

This instrument prepared by:

 

                                         , Esq.

ADAMS AND REESE LLP

111 East Capitol Street, Suite 350

Jackson, Mississippi 39201

Telephone: (601) 353-3234

 

47



--------------------------------------------------------------------------------

EXHIBIT “D” (continued)

 

Form of Deed

 

Please Record and Return To:

 

                                         , Esq.

ADAMS & REESE LLP

111 East Capitol Street, Suite 350

Jackson, Mississippi 39201

Telephone: (601) 353-3234

 

LIMITED WARRANTY DEED

 

State of Georgia

County of Decatur

 

THIS INDENTURE, made this              day of                     , 2005 between
SOTERRA LLC, a corporation organized and existing under the laws of the State of
Delaware, and having a place of business at Delaware,                     
County, Ohio, duly authorized to do business in the State of Georgia,
hereinafter referred to as the Grantor, and PLUM CREEK LAND COMPANY, a Delaware
corporation duly authorized to do business in the State of Georgia, hereinafter
referred to as the Grantee.

 

WITNESSETH: That the said Grantor, for and in consideration of Ten Dollars
($10.00) and other valuable consideration, at and before the sealing and
delivery of these presents, the receipt and sufficiency whereof is hereby
acknowledged, has granted, bargained, sold, released, conveyed and confirmed,
and by these presents does grant, bargain, sell, release, convey and confirm
unto the said Grantee, its successors and assigns that certain real property
situated in Decatur County, Georgia, legally described on Exhibit “A” attached
hereto and incorporated herein by this reference as though fully set forth (the
“Property”), including Grantor’s rights, privileges, advantages, and
appurtenances thereunto belonging or in any way appertaining thereto, but only
to the extent belonging or appertaining to the Property, including but not
limited to all of Grantor’s right, title, and interest (i) in and to the
reproduction, merchantable, pre-merchantable and unmerchantable timber, growing,
lying, standing or felled, timber interests and timber rights located on or
appurtenant to the Property; (ii) in and to any mineral, sand, oil, gas,
hydrocarbon substances and gravel and other rights on and under the Property
which have not previously been reserved, severed or conveyed by Seller or
Seller’s predecessors in interest; (iii) all rights of Seller in and

 

48



--------------------------------------------------------------------------------

to any development rights, air rights, water, water rights, ditch and ditch
rights appurtenant to the Property but subject to the exceptions and
reservations described herein, and; (iv) all rights of Grantor in and to any
access rights, rights of way and easements appurtenant to the Property.

 

This conveyance is subject to the following:

 

[Insert here Permitted Title Exceptions as described in Section 5 (b)

of the Real Estate Purchase and Sale Agreement.]

 

For the same consideration, Grantor quitclaims unto Grantee any mineral, sand,
oil, gas, hydrocarbon substances and gravel and other rights on and under the
Property which have not previously been reserved, severed or conveyed by Grantor
or Grantor’s predecessors in interest.

 

Subject to the representations and warranties set forth herein, or as otherwise
agreed upon in writing between the Grantor and Grantee, Grantee accepts the
Property “as is” and “where is,” subject to the risks of all defects and
conditions. Without limiting the generality of the foregoing, and subject to the
representations and warranties set forth herein, GRANTOR EXPRESSLY DISCLAIMS ANY
IMPLIED WARRANTY OF MERCHANTABILITY, AS WELL AS ANY WARRANTY WHATSOEVER WITH
RESPECT TO THE MARKETABILITY, HARVESTABILITY, AGE, SPECIES MIX, SITE
CLASSIFICATION, BOUNDARIES OF THE PROPERTY, QUANTITIES, TIMBER GRDS, OR QUALITY
OF ANY TIMBER ON THE PROPERTY OR SOILS STABILITY OR CONDITIONS.

 

TO HAVE AND TO HOLD THE WITHIN DESCRIBED PROPERTY, TOGETHER WITH THE PRIVILEGES
AND APPURTENANCES THEREUNTO PROPERLY BELONGING, AND SUBJECT ONLY TO THE
EXCEPTIONS AND RESERVATIONS HEREIN CONTAINED, UNTO THE GRANTEE, ITS SUCCESSORS
AND ASSIGNS FOREVER. THE GRANTOR DOES HEREBY SPECIALLY WARRANT AND WILL DEFEND
THE TITLE TO THE PROPERTY AGAINST THE LAWFUL CLAIMS OF ALL PERSONS CLAIMING BY,
THROUGH OR UNDER GRANTOR, BUT NONE OTHER.

 

IN WITNESS WHEREOF, the said Grantor, SOTERRA LLC, acting by and through its
duly authorized officers, has signed, sealed, and delivered these presents this
             day of                     , 2005.

 

49



--------------------------------------------------------------------------------

        GRANTOR:

Attest:

     

SOTERRA LLC

a Delaware limited liability company

By:

         

By:

   

Name:  

         

Name:  

   

Title:

         

Title:

   

 

Signed, sealed, and delivered in the presence of

the undersigned this              day of                     , 2005:

               

Witness:  

                                                                               
                     

Notary:  

                                                 

 

Notary Public in and for the State of                                         
    

My appointment expires:                                         

 

50



--------------------------------------------------------------------------------

EXHIBIT A TO LIMITED WARRANTY DEED

 

LEGAL DESCRIPTION OF PROPERTY

 

DECATUR COUNTY, GEORGIA

 

51



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

 

TIMBER CUTTING CONTRACTS

 

Dated: 3.24.05

 

SCHEDULE OF CONTRACTS 1.1 (b)                    

PURCHASER

--------------------------------------------------------------------------------

  

DATE
SIGNED

--------------------------------------------------------------------------------

  

DURATION

--------------------------------------------------------------------------------

  

COUNTY

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

Coastal Lumber Company

  

7/9/2002 1/7/2004 6/25/2004

1/6/2005

   18 months 7/9/2004 1/9/2005 7/9/2005    Holmes County, Florida   

160 acres, Secs. 16

and 17, T4N, R16W

Coastal Lumber Company

   5/15/2003 11/8/2004    18 months 5/11/2005    Washington County, Florida   

75 acres, Sec. 28,

T3N, R14W

Coastal Lumber Company

   8/14/2003 2/3/2005    18 months 4/14/2005    Gadsden County, Florida   

306 acres, Sec. 1,

T3N, R5W, and

Secs. 35 & 36, T4N, R5W

Coastal Plywood Company

   2/7/2005    18 months 8/7/2006    Gadsden County, Florida   

246 acres, Sec. 18,

T3N, R5W, Secs. 13

& 24, T3N, R6W

Coastal Plywood, Inc.

   7/20/2004    18 months 1/20/2006    Gadsden County, Florida   

114 acres, in Secs. 26

& 27, T3N, R6W

Coastal Plywood, Inc.

   7/20/2004    18 months 1/20/2006    Gadsden County, Florida   

233 acres, Secs. 11

& 12, T3N, R6W

Coastal Plywood, Inc.

   11/4/2004    18 months 5/4/2006    Gadsden County, Florida   

408 acres, Secs. 14, 15, 22, 23

& 27, T3N, R6W

Georgia - Pacific Corporation

   9/7/2004    12 months 9/7/2005    Washington County, Florida   

128 acres, E1/2 of NW1/4 of

NE1/4 of SW1/4, Sec. 1,

T3N, R15W

Hercules Incorporated

   10/18/2004    12 months 10/18/2005    Holmes County, Florida   

125 acres, in Sec. 25,

T5N, R16W

Howell Plywood Corporation

   1/23/2004    18 months 7/23/2005    Jackson County, Florida   

79 acres, in Sec. 35,

T7N, R11W

M. C. Dixon Lumber Company

   10/3/2002 3/4/2004 9/29/2004    18 months 10/3/2004 4/3/2005    Holmes
County, Florida   

238 acres, Secs. 24, 25

& 36, T5N, R15W

 

52



--------------------------------------------------------------------------------

M. C. Dixon Lumber Company

   10/2/2002 3/4/2004 9/29/2004    18 months 10/2/2004 4/2/2005    Jackson
County, Florida   

200 acres, Sec. 21,

T4N, R9W

Metcalf Lumber Company Inc.

   1/27/2004    18 months 7/27/2005    Holmes County, Florida   

389 acres, Secs. 4 & 5, T5N,

R16W, Sec. 33, T6N, R16W

Metcalf Lumber Company, Inc.

   5/7/2004    18 months 11/7/2005    Gadsden County, Florida   

229 acres, Secs. 5

& 6, T2N, R6W

Metcalf Lumber Company, Inc.

   6/16/2004    18 months 12/16/2005    Holmes County, Florida   

194 acres, Secs. 24

& 25, T5N, R16W

Metcalf Lumber Company, Inc.

   3/23/2004    18 months 9/23/2005    Jackson County, Florida   

375 acres, Sec. 31,

T4N, R9W

Metcalf Lumber Company, Inc.

   1/8/2001 12/11/2003 6/10/2004 12/10/2004 2/21/2005    18 months 6/30/2004
12/30/2004 3/1/2005 9/1/2005    Holmes County, Florida   

246 acres, Secs. 28

& 33, T6N, R16W

Metcalf Lumber Company, Inc.

   10/8/2002 3/10/2004 9/29/2004    18 months 10/8/2004 4/8/2005    Holmes
County, Florida   

120 acres, Sec. 25,

T6N, R15W

Metcalf Lumber Company, Inc.

   8/18/2003 2/3/2005    18 months 8/18/2005    Jackson County, Florida   

40 acres, Sec. 19,

T4N, R9W

North Florida Woodlands Company Inc.

   10/1/2002 3/04/2004 9/29/2004    18 months 10/1/2004 4/1/2005    Holmes
County, Florida   

80 acres, Sec. 10,

T4N, R17W

North Florida Woodlands Company Inc.

   3/27/2003 9/15/2004    18 months 9/27/2006    Holmes County, Florida   

80 acres, Sec. 34,

T6N, R16W

North Florida Woodlands Company Inc.

   8/5/2003 1/17/2005    18 months 8/5/2005    Holmes County, Florida   

200 acres, Secs. 16

& 17, T6N, R15W

North Florida Woodlands Company, Inc.

   7/11/2002 1/7/2004 6/25/2004 12/21/2004    18 months 7/11/2004 1/10/2005
7/10/2005    Holmes County, Florida   

40 acres, Sec 32,

T5N, R15W

North Florida Woodlands Company, Inc.

   8/18/2003 2/3/2005    18 months 8/18/2005    Jackson County, Florida   

141 acres, Secs. 4, 5, 8

& 9, T2N, R10W

North Florida Woodlands Company, Inc.

   7/10/2001 1/7/2004 6/25/2004 1/7/2005    18 months 7/10/2004 1/10/2005
6/30/2005    Calhoun County, Florida and Jackson County, Florida   

324 acres, Sec. 34, T3N, R8W,

and Sec. 3, T2N, R8W

 

53



--------------------------------------------------------------------------------

North Florida Woodlands Company, Inc.

   4/8/2002 9/29/2003 5/3/2004 9/29/2004    18 months 4/8/2004 10/8/2004
4/8/2005    Jackson County, Florida   

183 acres, Sec. 33,

T3N, R8W

North Florida Woodlands Company, Inc.

   1/2/2003 6/10/2004 12/21/2004    18 months 1/1/2005 7/1/2005    Gadsden
County, Florida   

225 acres, Secs. 29

& 30, T3N, R6W

North Florida Woodlands, Inc.

   3/23/2004    18 months 9/23/05    Holmes County, Florida   

212 acres, in Sec. 19,

T4N, R16W

North Florida Woodlands, Inc.

   11/4/2003    18 months 5/4/2005    Gadsden County, Florida   

298 acres, in Secs. 2, 3,

10, 11 and 14, T3N, R6W

North Florida Woodlands, Inc.

   2/23/2004    18 months 8/23/2005    Jackson County, Florida   

319 acres, in Sec. 1,

T4N, R12W, Secs. 35

& 36, T5N, R12W

North Florida Woodlands, Inc.

   5/5/2004    18 months 11/5/2005    Holmes County, Florida   

121 acres, Sec. 18,

T5N, R15W, Sec. 13,

T5N, R16W

North Florida Woodlands, Inc.

   4/14/2004    18 months 10/14/2005    Holmes County, Florida   

40 acres, NE1/4 of NE 1/4,

Sec. 22, T5N, R16W

Southern Timber Company

   1/24/2003 7/8/2004 1/10/2005    18 months 1/24/2005 7/24/2005    Holmes
County, Florida   

80 acres, Sec. 2, T6N,

R15W and also in Sec. 35,

T7N, R15W

Southern Timber Company

   4/23/2002 9/24/2003 3/16/2004 9/29/2004    18 months 4/23/2004 10/23/2004
4/23/2005    Washington County, Florida   

87 acres, Sec. 17,

T3N, R15W

Southern Timber Company

   1/24/2003 7/8/2004 1/10/2005    18 months 1/24/2005 7/26/2005    Washington
County, Florida   

56 acres, Sec. 15,

T3N, R15W

Spanish Trail Lumber Company

   10/26/2004    18 months 4/26/2006    Jackson County, Florida   

122 acres, Sec. 8,

T2N, R10W

Whitfield Timber Company, Inc.

   9/7/2004    12 months 9/7/2005    Washington County, Florida   

120 acres, E1/2 of

SW1/4 of SW1/4 of

SW1/4, Sec. 8,

T3N, R14W

 

54



--------------------------------------------------------------------------------

SCHEDULE OF CONTRACTS 1.1 (b) SUPPLEMENTAL CONTRACTS                    

PURCHASER

--------------------------------------------------------------------------------

  

DATE
SIGNED

--------------------------------------------------------------------------------

  

DURATION

--------------------------------------------------------------------------------

  

COUNTY

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

North Florida Woodlands Company, Inc.

  

07/10/2001

01/06/2003

06/09/2003 01/07/2004 06/25/2004

   18 months 07/10/2003 01/10/2004 07/10/2004 01/10/2005    Holmes County,
Florida   

196 acres, Sec. 14,

T5N, R15W

North Florida Woodlands Company, Inc.

   01/7/2002 06/06/2003 01/07/2004 06/25/2004    18 months 01/07/2004 07/07/2004
01/07/2005    Washington County, Florida   

117 acres, Sec. 5,

T4N, R15W

Balfour Timber Company, Inc.

   10/04/2002 03/16/2004    18 months 10/04/2004    Jackson County, Florida   

77 acres, Sec. 25,

T3N, R8W

Coastal Lumber Company

   12/23/2002    18 months    Gadsden County, Florida   

365 acres, Secs. 14

& 23, T3N, R6W

Timmy Hall Timber Company, Inc.

   06/25/2003    18 months    Washington County, Florida   

169 acres, Sec. 31,

T4N, R14W

Coastal Lumber Company

   06/19/2003    18 months    Gadsden County, Florida   

164 acres, Sec. 10,

T3N, R6W

Coastal Lumber Company

   08/14/2003    18 months    Gadsden County, Florida   

35 acres, Sec. 15,

T3N, R6W

Coastal Lumber Company

   08/14/2003    18 months    Gadsden County, Florida   

312 acres, Secs. 34

& 35, T4N, R5W

North Florida Woodlands Company, Inc.

   02/25/2004    18 months    Holmes County, Florida   

159 acres, Secs. 24

& 25, T5N, R16W

Whitfield Timber Company, Inc.

   10/07/2002 10/06/2003 03/16/2004    12 months 04/07/2004 10/07/2004   
Washington County, Florida   

88 acres, W 1/2 of SW 1/4,

Sec. 15, NW 1/4 of NW 1/4,

Sec. 22, T2N, R16W

Canal Wood, LLC

   6/27/2003    6/15/2004    Holmes County, Florida   

55 acres, Sec. 3,

T5N, R16W

Kennedy Forest Products

   4/28/2003    18 months    Holmes County, Florida   

200 acres, Sec. 9,

T5N, R16W

Kennedy Forest Products

   4/24/2003    18 months    Holmes County, Florida   

308 acres, Secs. 11

& 14, T5N, R16W

North Florida Woodlands Company, Inc.

  

7/10/2001

1/6/2003

6/9/2003

1/7/2004

  

18 months

7/10/2003

1/10/2004

7/10/2004

   Holmes County, Florida   

205 acres, Sec. 15,

T5N, R15W

Balfour Timber Company

  

7/1/2002

6/10/2004

12/10/2004

  

24 months

1/2/2005

3/1/2005

   Jackson and Washington Counties   

520 acres, Sec. 19,

T5N, R12W and Sec. 24,

T5N, R13W

Coastal Lumber Company

   10/2/2002    18 months    Jackson County, Florida   

195 acres, Sec. 35,

T3N, R8W

 

55



--------------------------------------------------------------------------------

SCHEDULE OF CONTRACTS 1.1 (b) SUPPLEMENTAL DEEDS                    

PURCHASER

--------------------------------------------------------------------------------

  

DATE
SIGNED

--------------------------------------------------------------------------------

  

ACREAGE

--------------------------------------------------------------------------------

  

COUNTY

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

Leslie E. Darby and wife, Kim Darby

   11/11/04    Approx. 10.5    Jackson County, Florida   

Approx. 10.5 acres in S19,

T4N, R9W

Jai Alai, Inc.

   11/8/04    Approx. 0.77    Gadsden County, Florida   

Approx. 0.77 acres in S34,

T3N, R6W

 

56



--------------------------------------------------------------------------------

SCHEDULE 5(b)

 

VALUE OF ACRES AND TIMBER

 

Closing

--------------------------------------------------------------------------------

   Value/acre


--------------------------------------------------------------------------------

     First Closing    $ 1430/acre     

 

57



--------------------------------------------------------------------------------

SCHEDULE 7.7

 

ENVIRONMENTAL MATTERS

 

Note: This Schedule 7.7 Environmental Matters is prepared based upon the
knowledge of Matthew B. Bonham (Vice President, Timberland Operations) and J. R.
Baker (Vice President of Property Administration). Pursuant to the agreement of
Seller and Purchaser, Terry Porter (Florida Regional Forester), will furnish any
additional information known to him within seven (7) days of the execution of
the Agreement to which this Schedule 7.7 Environmental Matters is attached, and
this Schedule and Agreement shall be amended accordingly.

 

Pursuant to Paragraph 7.7 of the Real Estate Purchase and Sale Agreement by and
between Soterra LLC (“Seller”) and Plum Creek Timberlands, L.P. (“Purchaser”),
Seller informs Purchaser of Seller’s knowledge of the following Environmental
Matters:

 

  1. Unauthorized Trash Sites: The Florida Timberlands are managed as
timberlands and are subject to unauthorized disposal of trash. When unauthorized
trash sites are found, Seller takes appropriate action.

 

  2. Governmental Dumps Adjacent to the Properties. Seller’s property may be
adjacent to governmental dumps. Seller is aware that the City of Chattahoochee,
Florida established a governmental dump site on property adjacent to property
included within the Agreement. The governmental dump site is surrounded on three
sides by Seller’s property. The governmental dump site is located on the tract
referenced as Florida Stave Company, J.R. Bell #2 K-859. It is located in the SW
¼ of the SW ¼ of Section 11, T3N, R6W, Gadsden County, FL.

 

  3. Abandoned County Landfills. Seller is aware of abandoned county landfills
on its property including: abandoned county landfill site located in Section 7,
T4N, R17W, Holmes County, FL (Unit 300, Stand 42); abandoned county landfill
site located in Section 21, T3N, R10W, Jackson County, FL (Unit 332, Stand 5);
abandoned county landfill site located in Section 25, T5N, R17W, Holmes County,
FL (Unit 304, Stand 1); abandoned county landfill site located in Section 31,
T4N, R9W (Unit 336, Stand 20); abandoned landfill site located in Section 26,
T5N, R16W, Holmes County, FL (Unit 312, Stand 10).

 

  4. Notices of Potential Violation of Law. Seller receives communication from
governmental entities concerning its properties and operations on its
properties. Seller is aware that on February 28, 1989 Soterra Corporation
received a letter from the Northwest Florida Water Management District alleging
violations of Florida law concerning required authorizations for stream
crossings and obstructions of the stream channel with tree tops. Seller believes
this matter was satisfactorily resolved years ago.

 

  5.

Storm Water Runoff. Seller has property adjacent to other land used in a manner
that may involve storm water runoff. Seller is aware that in 1994 the Best
Western Hotel along Interstate 10 discharged storm water or other waters onto
Seller’s property in the SW ¼ of the NW ¼ of Section 30, T4N, R9W, Jackson
County, Florida. This

 

58



--------------------------------------------------------------------------------

 

unauthorized discharge was brought to the attention of local authorities and
subsequently the motel owner ceased the discharge.

 

  6. Pipelines: A number of pipelines cross the property. Seller is not aware of
problems with the pipelines but has not inspected the pipelines or the property
on which they are located.

 

  7. Past Oil and Gas Leases: Some of the property has been leased for oil, gas
and mineral exploration and development. Seller is not aware of the existence of
any ongoing oil and gas wells or abandoned wells but has not inspected the
property on which the past leases were located.

 

  8. Chemical Use: Seller uses forestry chemicals in the normal course of its
silvicultural operations. Seller no longer owns the properties where these
chemicals were stored by Seller. Seller now contracts out forestry activities
concerning the application of chemicals including but not limited to the
application of herbicides and pesticides. Seller also has yard and garden and
household chemicals in its Florida Timberlands office in Mariana, Florida.

 

  9. Above Ground Storage Tank. Seller owned a 1,000 gallon above ground storage
tank that was portable and moved from site to site in the operation of its
silvicultural activities. The tank contained diesel fuel oil. Seller no longer
uses above ground storage tanks.

 

  10. Former Pulpwood Yard: Seller previously leased a portion of its
timberlands under a Woodyard Lease dated March 30, 1973 to Great Northern Paper
Company, a division of Great Northern Nekoosa Corporation. The property was used
as a woodyard. The lease expired on March 19, 1978 although company records
indicated the lease was cancelled prior to that date. The property was located
in the S ½ of the SE ¼ of SE ¼, Section 1, T3N, R15W, Washington County,
Florida.

 

  11. Former Mill Site: Seller is aware that Seller leased a mill site known as
the Cottondale Mill to Jimmy Williams (d/b/a Williams Veneer Mill) pursuant to a
lease dated September 8, 1988. Seller’s predecessor in title previously leased
the same property to Lloyd Williams, believed to be the father of Jimmy
Williams. Prior leases include leases dated November 20, 1961 and November 29,
1969. Seller understands the property was used as a veneer mill site. Seller’s
records indicate the property was not rented after 1988. The property is located
in the SE ¼ of NE 1/4 , Section 36, T5N, R12W, South of the L & N RR and North
of U. S. Highway 80 in the City of Cottondale. Seller does not know whether the
tenant complied with EPA standards although Seller has a letter indicating the
tenant will try to comply with the same. Seller believes that at one time there
were storage tanks on the property, including but not limited to one 8,000
gallon above-ground tank for #5 heating oil. There may have been an underground
storage tank. The mill was closed in the late 1980’s and the site is now planted
in pine trees.

 

59



--------------------------------------------------------------------------------

SCHEDULE 7.8

 

SUITS, ACTIONS OR PROCEEDINGS

 

Note: This Schedule 7.8 Suits, Actions or Proceedings is prepared based upon the
knowledge of Matthew B. Bonham (Vice President, Timberland Operations) and J. R.
Baker (Vice President of Property Administration.) Pursuant to the agreement of
Seller and Purchaser, Terry Porter (Florida Regional Forester), will furnish any
additional information known to him within seven (7) days of the execution of
the Agreement to which this Schedule 7.8 Suits, Actions or Proceedings is
attached, and this Schedule and Agreement shall be amended accordingly.

 

Pursuant to Paragraph 7.8 of the Real Estate Purchase and Sale Agreement by and
between Soterra LLC (“Seller”) and Plum Creek Timberlands, L.P. (“Purchaser”),
Seller informs Purchaser of Seller’s knowledge of the following Suits, Actions
or Proceedings “spending or threaten”:

 

1.      Third Party Claims/Boundary Lines: Seller periodically conducts boundary
line maintenance, surveys, or other examination of or along boundary lines. In
the course of these actions Seller may note evidences of possession or potential
encroachments. These included:

                          

Name

--------------------------------------------------------------------------------

  

Tract

--------------------------------------------------------------------------------

  

GIS Block No.

--------------------------------------------------------------------------------

  

S-T-R

--------------------------------------------------------------------------------

  

County

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

J. P. Hinson No. 1

   H-6636    Unit 340    25-3N-8W    Jackson   

Five Acres in Stands

31, 32 and 33 of the

E ½ of SE ¼

T. G. Hinson

   H-4014    314    11-3N-16W    Washington   

Two Acres in SW ¼

of NW ¼; NE ¼ of SW ¼

C. J. Williams

   H-877    314    4-3N-14W    Washington   

Five Acres in NW ¼

of NW ¼

A. L. Dyson

   H-1496    312    30-5N-15W    Holmes   

Three Acres in SE ¼

of SW ¼

J. P. Hinson

   H-6647    340    30-3N-7W    Jackson   

Three Acres in NW ¼

of SE ¼

Interstate L&T Company

   H-379    310    35-7N-15W    Holmes   

Eight Acres in SW ¼

of SW ¼

Alford Bros. Co. No. 10

   H-2375    326    23-5N-14W    Holmes   

Six Acres along South

and North line of N ½

of NW ¼

W. W. Wester Estate

   H-1200    336    18-4N-9W    Jackson   

One to Two Acres in

NE ¼ of NE ¼ of SE ¼

Luceil Strickland

   H-544    328    1-3N-12W    Jackson    One to Two Acres in SE ¼ of NE ¼

 

60



--------------------------------------------------------------------------------

2.      Third Party Claims/Title:

                          

Hezeikiah Carroll

   H-8337    342I    31-3N-6W    Gadsden   

One Acre in SW ¼

of SE 1/4

C. E. Murray

   H-416    336    19-4N-9W    Jackson   

Five Acres in NE ¼

of SW 1/4

 

61



--------------------------------------------------------------------------------

SCHEDULE 7.9

 

GOVERNMENTAL COMPLIANCE

 

Note: This Schedule 7.9 Governmental Compliance is prepared based upon the
knowledge of Matthew B. Bonham (Vice President, Timberland Operations) and J. R.
Baker (Vice President of Property Administration). Pursuant to the agreement of
Seller and Purchaser, Terry Porter (Florida Regional Forester), will furnish any
additional information known to him within seven (7) days of the execution of
the Agreement to which this Schedule 7.9 Governmental Compliance is attached,
and this Schedule and Agreement shall be amended accordingly.

 

Pursuant to Paragraph 7.9 of the Real Estate Purchase and Sale Agreement by and
between Soterra LLC (“Seller”) and Plum Creek Timberlands, L.P. (“Purchaser”),
Seller informs Purchaser, that in addition to the matters disclosed in Schedule
7.7, Seller has knowledge of the following Governmental Compliance matters
subject to disclosure under the Agreement:

 

  1. Notices of Potential Violation of Law. Seller receives communication from
governmental entities concerning its properties and operations on its
properties. Seller is aware that on February 28, 1989 Soterra Corporation
received a letter from the Northwest Florida Water Management District alleging
violations of Florida law concerning required authorizations for stream
crossings and obstructions of the stream channel with tree tops. Seller believes
this matter was satisfactorily resolved years ago.

 

62